


Exhibit 10.21

 

Execution Version

 

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of November 10, 2016

 

among

 

TC PIPELINES, LP

as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

SUNTRUST BANK

as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

 

DEUTSCHE BANK SECURITIES INC.,

CITIBANK, N.A.,

HSBC BANK USA NATIONAL ASSOCIATION

 

and

MIZUHO BANK, LTD.

as Co-Documentation Agents

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

 

 

 

 

DEFINITIONS; CONSTRUCTION

1

Section 1.1.

Definitions

1

Section 1.2.

Classifications of Loans and Borrowings

27

Section 1.3.

Accounting Terms and Determination

27

Section 1.4.

Terms Generally

28

 

 

 

ARTICLE II

 

 

 

 

 

AMOUNT AND TERMS OF THE COMMITMENTS

28

Section 2.1.

General Description of Facilities

28

Section 2.2.

Revolving Loans

28

Section 2.3.

Procedure for Borrowings

29

Section 2.4.

Swingline Commitment

29

Section 2.6.

Funding of Borrowings

31

Section 2.7.

Interest Elections

32

Section 2.8.

Optional Reduction and Termination of Commitments

33

Section 2.9.

Repayment of Loans

33

Section 2.10.

Evidence of Indebtedness

33

Section 2.11.

Optional Prepayments

34

Section 2.12.

Mandatory Prepayments

34

Section 2.13.

Interest on Loans

35

Section 2.14.

Fees

36

Section 2.15.

Computation of Interest and Fees

37

Section 2.16.

Inability to Determine Interest Rates

37

Section 2.17.

Illegality

37

Section 2.18.

Increased Costs

38

Section 2.19.

Funding Indemnity

39

Section 2.20.

Taxes

39

Section 2.21.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

42

Section 2.22.

Letters of Credit

43

Section 2.23.

Increase of Revolving Commitments; Additional Lenders

48

Section 2.24.

Mitigation of Obligations

49

Section 2.25.

Replacement of Lenders

49

Section 2.26.

Extensions of Revolving Commitment Termination Date

49

Section 2.27.

Defaulting Lenders

51

 

 

 

ARTICLE III

 

 

 

 

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

54

Section 3.1.

Conditions To Effectiveness

54

Section 3.2.

Each Credit Event

55

 

--------------------------------------------------------------------------------


 

Section 3.3.

Delivery of Documents

56

Section 3.4.

Effect of Amendment and Restatement

56

 

 

 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

57

Section 4.1.

Existence; Power

57

Section 4.2.

Organizational Power; Authorization

57

Section 4.3.

Governmental Approvals; No Conflicts

57

Section 4.4.

Financial Statements

58

Section 4.5.

Litigation and Environmental Matters

58

Section 4.6.

Compliance with Laws and Agreements

58

Section 4.7.

Investment Company Act, Etc.

58

Section 4.8.

Taxes

59

Section 4.9.

Margin Regulations

59

Section 4.10.

ERISA

59

Section 4.11.

Ownership of Property

59

Section 4.12.

Disclosure

60

Section 4.13.

Labor Relations

60

Section 4.14.

Subsidiaries

60

Section 4.15.

Solvency

61

Section 4.16.

OFAC

61

Section 4.17.

Patriot Act

61

Section 4.18.

Sanctions Act

61

Section 4.19.

EEA Financial Institution; Other Regulations

61

 

 

 

ARTICLE V

 

 

 

 

 

AFFIRMATIVE COVENANTS

62

Section 5.1.

Financial Statements and Other Information

62

Section 5.2.

Notices of Material Events

63

Section 5.3.

Existence; Conduct of Business

63

Section 5.4.

Compliance with Laws, Etc.

63

Section 5.5.

Payment of Obligations

64

Section 5.6.

Books and Records

64

Section 5.7.

Visitation, Inspection, Etc.

64

Section 5.8.

Maintenance of Properties; Insurance

64

Section 5.9.

Use of Proceeds and Letters of Credit

64

Section 5.10.

Maintenance of Tax Status

65

 

 

 

ARTICLE VI

 

 

 

 

 

FINANCIAL COVENANTS

65

Section 6.1.

Leverage Ratio

65

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII

 

 

 

 

 

NEGATIVE COVENANTS

65

Section 7.1.

Indebtedness

65

Section 7.2.

Negative Pledge

67

Section 7.3.

Fundamental Changes

68

Section 7.4.

Investments, Loans, Etc.

70

Section 7.5.

Restricted Payments

70

Section 7.6.

Transactions with Affiliates

71

Section 7.7.

Restrictive Agreements

71

Section 7.8.

Sale and Leaseback Transactions

72

Section 7.9.

Hedging Transactions

72

Section 7.10.

Certain Amendments to Cash Distribution Policies and Partnership Agreements

72

Section 7.11.

Accounting Changes

72

 

 

 

ARTICLE VIII

 

 

 

 

 

EVENTS OF DEFAULT

73

Section 8.1.

Events of Default

73

 

 

 

ARTICLE IX

 

 

 

 

 

THE ADMINISTRATIVE AGENT

76

Section 9.1.

Appointment of the Administrative Agent

76

Section 9.2.

Nature of Duties of the Administrative Agent

76

Section 9.3.

Lack of Reliance on the Administrative Agent

77

Section 9.4.

Certain Rights of the Administrative Agent

77

Section 9.5.

Reliance by Administrative Agent

77

Section 9.6.

The Administrative Agent in its Individual Capacity

78

Section 9.7.

Successor Administrative Agent

78

Section 9.8.

Authorization to Execute other Loan Documents

78

Section 9.9.

Co-Documentation Agents; Syndication Agent

78

 

 

 

ARTICLE X

 

 

 

 

 

MISCELLANEOUS

 

79

Section 10.1.

Notices

79

Section 10.2.

Waiver; Amendments

81

Section 10.3.

Expenses; Indemnification

82

Section 10.4.

Successors and Assigns

84

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process

87

Section 10.6.

WAIVER OF JURY TRIAL

88

Section 10.7.

Right of Setoff

88

Section 10.8.

Counterparts; Integration

89

Section 10.9.

Survival

89

Section 10.10.

Severability

89

 

iii

--------------------------------------------------------------------------------


 

Section 10.11.

Confidentiality

89

Section 10.12.

Interest Rate Limitation

90

Section 10.13.

Patriot Act

90

Section 10.14.

Non-Recourse to the General Partner and Associated Persons

91

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

—

Applicable Margin and Applicable Percentage Revolving Loans

Schedule II

—

[Reserved.]

Schedule III

—

Commitment Amounts

Schedule 4.5

—

Environmental Matters

Schedule 4.14

—

Subsidiaries

Schedule 7.1

—

Outstanding Indebtedness

Schedule 7.2

—

Existing Liens

Schedule 7.4

—

Existing Investments

Schedule 7.6

—

Transactions with Affiliates

 

Exhibits

 

Exhibit A

—

Form of Assignment and Acceptance

Exhibit 2.3

—

Form of Notice of Revolving Borrowing

Exhibit 2.4

—

Form of Notice of Swingline Borrowing

Exhibit 2.7

—

Form of Notice of Continuation/Conversion

Exhibit 3.1(b)(iv)

—

Form of Secretary’s Certificate

Exhibit 3.1(b)(viii)

—

Form of Officer’s Certificate

Exhibit 5.1(c)

—

Form of Compliance Certificate

 

v

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is
made and entered into as of November 10, 2016, by and among TC PIPELINES, LP, a
Delaware limited partnership (the “Borrower”), the several banks and other
financial institutions and lenders from time to time party hereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as an issuing bank and as swingline lender
(the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, certain of the Lenders (the “Existing Lenders”) and
SunTrust Bank as administrative agent, issuing bank and swingline lender are
parties to that certain Amended and Restated Revolving Credit and Term Loan
Credit Agreement, dated as of July 13, 2011 (as amended, restated, supplemented
or otherwise modified from time to time, the “Existing Credit Agreement”),
pursuant to which the Existing Lenders established a $500,000,000 revolving
credit facility in favor of the Borrower (the “Existing Credit Facility”);

 

WHEREAS, the Borrower has requested that the Existing Lenders party hereto and
the other Lenders party hereto amend and restate the Existing Credit Agreement
in order to modify certain provisions thereof;

 

WHEREAS, subject to the terms and conditions of this Agreement, the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Bank to
the extent of their respective Commitments (as defined herein), are willing to
amend and restate the Existing Credit Agreement and to severally establish a
$500,000,000 revolving credit facility, a letter of credit subfacility and a
swingline subfacility in favor of the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree that, effective upon the Closing Date, the
Existing Credit Agreement is hereby amended and restated as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.                                                       
Definitions. In addition to the other terms defined herein, the following terms
used herein shall have the meanings herein specified (to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.23.

 

“Additional Lender” shall have the meaning given to such term in Section 2.23.

 

--------------------------------------------------------------------------------


 

“Adjusted Cash Flow” shall mean, with reference to any period (I) the
consolidated net income (or loss) of the Borrower and its Subsidiaries for such
period calculated on a consolidated basis in accordance with GAAP, plus (II) to
the extent taken into account in determining such consolidated net income (or
loss), the sum of interest expense, expense for taxes paid or accrued,
depreciation, amortization and extraordinary losses incurred other than in the
ordinary course of business, minus (III) to the extent taken into account in
determining such consolidated net income (or loss), extraordinary gains realized
other than in the ordinary course of business, minus (IV) to the extent taken
into account in determining such consolidated net income (or loss), equity
earnings of any Person in which the Borrower or any of its Subsidiaries has an
interest (which interest does not cause the net income of such Person to be
consolidated with the consolidated net income of the Borrower and its
Subsidiaries in accordance with GAAP), plus (V) the aggregate amount of all cash
dividends and other distributions of cash actually received by the Borrower or
any of its consolidated Subsidiaries during such period from any Person in which
the Borrower or any of its consolidated Subsidiaries has an interest (which
interest does not cause the consolidated net income of such other Person to be
consolidated with the consolidated net income of the Borrower and its
Subsidiaries in accordance with GAAP), plus (VI) any Material Project EBITDA
Adjustment; provided that for purposes of calculating consolidated net income
and the amount of cash dividends and other distributions of cash for any four
Fiscal Quarter period, if at any time during that period the Borrower or any
Subsidiary shall have consummated an acquisition, consolidated net income and
the amount of cash dividends and other distributions of cash for such period
shall be calculated after giving pro forma effect thereto as if such acquisition
had occurred on the first day of such period.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (a) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or
on any successor or substitute page of such service or any successor to such
service, or, if such service is not available, such other commercially available
source providing such rate quotations comparable to those currently provided on
such page, as determined by the Administrative Agent from time to time) at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period, with a maturity comparable to such Interest Period
(provided that if such rate is less than zero, such rate shall be deemed to be
zero), divided by (b) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable to any Lender that is a
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation D); provided, that if the rate referred to in clause (a) above is not
available at any such time for any reason, then the rate referred to in clause
(a) for any such Interest Period shall instead be the interest rate per annum,
as reasonably determined by the Administrative Agent, to be the arithmetic
average of the rates per annum at which deposits in U. S. Dollars in the
approximate amount of such Eurodollar Loan would be offered by major banks in
the London interbank market to the Administrative Agent at approximately 10:00
A.M. (Atlanta, Georgia time), two Business Days prior to the first day of such
Interest Period, with a maturity comparable to such Interest Period (provided
that if such rate is less than zero, such rate shall be deemed to be zero).

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
stock, by contract or otherwise, provided, that, for purposes of Section 7.6,
each of Northern Border, GLGT and PNGTS shall be deemed to be an Affiliate of
the Borrower as long as it qualifies as a Significant Subsidiary.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $500,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery or corruption.

 

“Applicable Margin” shall mean, as of any date, (i) with respect to interest on
all Revolving Loans outstanding on such date or the letter of credit fee, as the
case may be, a percentage per annum determined by reference to the applicable
Rating Category in effect on such date as set forth on Schedule I; provided,
that a change in the Applicable Margin resulting from a change in the Rating
Category shall be effective on the day on which either rating agency changes its
rating and shall continue until the day prior to the day that a further change
becomes effective; provided, that a change in the Applicable Margin resulting
from a change in the Leverage Ratio shall be effective on the second Business
Day after which the Borrower delivers the financial statements required by
Section 5.1(a) or (b) and the Compliance Certificate required by Section 5.1(c).
If the Borrower is split-rated and the ratings differential is (A) one category,
the higher of the two ratings will apply, (B) two categories, the rating which
falls between them shall apply or (C) three or more categories, the rating
immediately below the higher of the two

 

3

--------------------------------------------------------------------------------


 

ratings shall apply. The provisions of this definition shall not limit the
rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to either the applicable Rating Category in effect on such date as set forth on
Schedule I; provided, that a change in the Applicable Percentage resulting from
a change in the Rating Category shall be effective on the day on which either
rating agency changes its rating and shall continue until the day prior to the
day that a further change becomes effective. If the Borrower is split-rated and
the ratings differential is (A) one category, the higher of the two ratings will
apply, (B) two categories, the rating which falls between them shall apply or
(C) three or more categories, the rating immediately below the higher of the two
ratings shall apply. The provisions of this definition shall not limit the
rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Acquisition Quarter” shall have the meaning set forth in Section 6.1.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any

 

4

--------------------------------------------------------------------------------


 

customer. The Administrative Agent may make commercial loans or other loans at
rates of interest at, above, or below the Administrative Agent’s prime lending
rate.

 

“Borrower” shall have the meaning in the introductory paragraph hereof.

 

“Borrower Partnership Agreement” shall mean that certain Second Amended and
Restated Agreement of Limited Partnership of TC PipeLines, LP dated July 1,
2009, as amended, supplemented, restated or otherwise modified from time to
time.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same day and in the case of Eurodollar
Loans, as to which a single Interest Period is in effect, or (ii) a Swingline
Loan.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia, Calgary, Canada or New York, New
York are authorized or required by law to close and (ii) if such day relates to
a borrowing of, a payment or prepayment of principal or interest on, a
conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
with respect to any of the foregoing, any day on which banks are not open for
dealings in dollar deposits are carried on in the London interbank market.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Canadian Sanctioned Country” shall mean a country which is the target of any
comprehensive (but not list based) Canadian Sanctions.

 

“Canadian Sanctioned Person” shall mean (i) any Person listed in any Canadian
Sanctions-related list of designated Persons maintained by the Government of
Canada, (ii) any Person operating, organized or resident in a Canadian
Sanctioned Country, or (iii) any Person controlled by any such Person.

 

“Canadian Sanctions” shall mean economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the Government
of Canada.

 

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of any Person, whether common or preferred.

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).

 

5

--------------------------------------------------------------------------------


 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any Person or two or more Persons (other than TransCanada
Corporation or any of its Subsidiaries or any other Person reasonably acceptable
to the Required Lenders) acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of voting stock of the General Partner (or other securities convertible into
such voting stock ) (A) representing 50% or more of the combined voting power of
all voting stock of the General Partner or (B) representing the combined voting
power of all voting stock of the General Partner more than that owned, directly
or indirectly, by TransCanada Corporation; or (ii) any Person or two or more
Persons (other than TransCanada Corporation or any of its Subsidiaries or any
other Person reasonably acceptable to the Required Lenders) acting in concert
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the General Partner; (iii) the
General Partner shall for any reason cease to be the managing general partner of
the Borrower, (iv) the failure of the Borrower to own, directly or indirectly,
free and clear of all Liens, at least 50% of the partnership interests in
Northern Border, (v) the failure of the Borrower to own, directly or indirectly,
free and clear of all Liens, at least 98% of the partnership interests in
Tuscarora or (vi) the failure of the Borrower to own, directly or indirectly,
free and clear of all Liens, at least 46.45% of the partnership interests in
GLGT.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.18(b), by the parent company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (x) the Dodd- Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

6

--------------------------------------------------------------------------------


 

“Commercial Operation Date” shall mean the date on which a Material Project is
substantially complete and commercially operable.

 

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

 

“Compliance Certificate” shall mean a certificate executed by a Responsible
Officer in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c).

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets after deducting therefrom (a) all current liabilities
(excluding (i) any current liabilities renewable or extendable at the option of
the obligor to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt), and
(b) the value (net of any applicable reserves) of all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the consolidated balance sheet of the Borrower
and its consolidated Subsidiaries for the Borrower’s most recently completed
Fiscal Quarter, prepared in accordance with GAAP.

 

“Consolidated Net Worth” shall mean, for the Borrower and its Subsidiaries for
any period, the aggregate amount of Capital Stock, minority interests, and other
equity accounts (including, without limitation, retained earnings, paid in
capital and accumulated other comprehensive income or loss (but without giving
effect to any non-cash pension and other post- retirement benefits liability
adjustments recorded in accordance with GAAP)) of the Borrower and its
Subsidiaries at such date determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Funded Debt” shall mean, as of any date, all Indebtedness of
the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(c).

 

“Defaulting Lender” shall mean, at any time, subject to Section 2.27(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to the
Issuing Bank in respect of a Letter of

 

7

--------------------------------------------------------------------------------


 

Credit or to the Swingline Lender in respect of a Swingline Loan or to make any
other payment due hereunder (each a “funding obligation”), unless such Lender
has notified the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with any applicable Default or Event of Default, will be specifically
identified in such writing), (ii) any Lender that has notified the
Administrative Agent in writing, or has stated publicly, that it does not intend
to comply with any such funding obligation hereunder, unless such writing or
public statement states that such position is based on such Lender’s
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with any applicable Default or
Event of Default, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (iv) any Lender that has, for three (3) or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrower’s receipt of such written confirmation),
or (v) has, or has a direct or indirect parent company that has, (A) become the
subject of a proceeding under any Debtor Relief Law, (B) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (C) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender will be conclusive and binding,
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.27(b)) upon notification of such determination by the
Administrative Agent to the Borrower, the Issuing Bank, the Swingline Lender and
the Lenders.

 

“Designated Threshold” means, at any time, 5% of Consolidated Net Tangible
Assets at such time.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“EBITDA” shall mean, for any Person, an amount equal to the sum of
(i) consolidated net income for such period plus (ii) to the extent deducted in
determining consolidated net income for such period, and without duplication,
(A) consolidated interest expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, and (D) all other
non-cash charges acceptable to the Administrative Agent determined on a
consolidated basis in accordance with GAAP, in each case for such period.

 

8

--------------------------------------------------------------------------------


 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the

 

9

--------------------------------------------------------------------------------


 

PBGC of any notice relating to an intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (vi) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Existing Lenders” shall have the meaning set forth in the recitals hereto.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes in each case imposed on (or measured by) its net income by (i) the United
States of America, any state or local taxing authority in the United States of
America, (ii) the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located, (iii) in the case of any
Lender, the jurisdiction in which its Applicable Lending Office is located or
(iv) any jurisdiction as a result of a present or former connection between such
Lender, Administrative Agent or other recipient and such jurisdiction (other
than a connection arising from such Lender, Administrative Agent or other
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which any Lender is located,
(c) in the case of a Foreign Lender, any withholding tax that (i) is imposed on
amounts payable to such Foreign Lender under the law applicable at the time such
Foreign Lender becomes a party to this Agreement, (ii) is imposed on amounts
payable to such Foreign Lender under the law applicable at any time that such
Foreign Lender designates a new lending office, other than taxes that have
accrued prior to the designation of such lending office that are otherwise not
Excluded Taxes, or (iii) is attributable to such Foreign Lender’s failure to
comply with Section 2.20(e), and (d)  any backup withholding tax imposed under
Section 3406 of the Code and (e) any Taxes imposed on any “withholdable payment”
to such Lender, Administrative Agent or other recipient as a result of the
failure of such person to satisfy the applicable requirements set forth in
FATCA.

 

10

--------------------------------------------------------------------------------

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
date hereof (and any amended, successor or comparable provision that is not
materially more onerous to comply with) and any present or future regulations
issued thereunder or interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100th of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of October 19, 2016,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

 

“General Partner” shall mean TC PipeLines GP, Inc. a Delaware corporation.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“GLGT” shall mean Great Lakes Gas Transmission Limited Partnership, a Delaware
limited partnership.

 

“GLGT Partnership Agreement” shall mean that certain Amended and Restated
Agreement of Limited Partnership of Great Lakes Gas Transmission Limited
Partnership dated as of February 22, 2007, as amended, supplemented, restated or
otherwise modified from time to time.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in

 

11

--------------------------------------------------------------------------------


 

any manner, whether directly or indirectly and including any obligation, direct
or indirect, of the guarantor (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(iv) as an account party in respect of any letter of credit or letter of
guaranty issued in support of such Indebtedness or obligation; provided, that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business. The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which Guarantee is made or, if not so stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith. The term “Guarantee” used as a verb has a corresponding
meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Hybrid Securities” shall mean any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any Subsidiaries, (ii) that have been formed for the purpose of
issuing such securities or deferrable interest subordinated debt, and (iii)
substantially all the assets of which consist of (A)

 

12

--------------------------------------------------------------------------------


 

subordinated debt of the Borrower or any Subsidiary, and (B) payments made from
time to time on the subordinated debt.

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person to purchase, redeem, retire or
otherwise acquire for value any common stock of such Person, (x) Off-Balance
Sheet Liabilities and (xi) all Hedging Obligations. The Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, except to the extent
that the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indenture Agreement” shall mean that certain Indenture, dated as of June 17,
2011, by and between the Borrower and the Bank of New York Mellon, as trustee.

 

“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and
(ii) any Eurodollar Borrowing, a period of (x) one week or two weeks (in each
case, if all of the Lenders can accommodate such interest period), (y) one, two,
three or six months or (z) subject to clause (C) of this definition, nine or
twelve months; provided, that:

 

(A)                               the initial Interest Period for such Borrowing
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of another Type), and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

 

(B)                               if any Interest Period would otherwise end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Interest Period would end on the next preceding
Business Day;

 

(C)                               the Borrower shall not be entitled to select
an Interest Period having a duration of nine or twelve months unless, by 2:00
P.M. (New York City time) on the third Business Day prior to the first day of
such Interest Period, each Lender notifies the Administrative Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the

 

13

--------------------------------------------------------------------------------


 

requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Borrowing shall be one, two, three or six
months, as specified by the Borrower requesting such Borrowing in the applicable
Notice of Borrowing as the desired alternative to an Interest Period of nine or
twelve months;

 

(D)                               any Interest Period of one month or more which
begins on the last Business Day of a calendar month or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period shall end on the last Business Day of such calendar month; and

 

(E)                                no Interest Period may extend beyond the
Revolving Commitment Termination Date.

 

“Issuing Bank” shall mean SunTrust Bank and any other Lender approved by the
Administrative Agent, such Lender and the Borrower, each in its capacity as an
issuer of Letters of Credit pursuant to Section 2.22.

 

“Joint Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc. and JPMorgan
Chase Bank, N.A., as joint lead arrangers.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $30,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time (as may be adjusted from
time to time pursuant to Section 2.27(a)).

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its parent company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its parent company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in

 

14

--------------------------------------------------------------------------------


 

such capacity, has been appointed for such Lender or its parent company, or such
Lender or its parent company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or (iii) a Lender or its parent company has been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or a
parent company thereof by a Governmental Authority or an instrumentality thereof
so long as such ownership or acquisition does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) Adjusted Cash Flow for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.

 

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for Dollar deposits as of 11:00
a.m. (London, England time) on the day that is two Business Days prior to the
first day of the Interest Period; provided, that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Period, LIBOR shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars are
offered to the Administrative Agent two (2) Business Days preceding the first
day of such Interest Period by leading banks in the London interbank market as
of 10:00 a.m. (New York time) for delivery on the first day of such Interest
Period, for the number of days comprised therein and in an amount comparable to
the amount of the Eurodollar Loan of the Administrative Agent.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Fee Letter, all Notices of Borrowing, all Notices of
Conversion/Continuation, and all Compliance Certificates.

 

15

--------------------------------------------------------------------------------


 

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, or liabilities of the
Borrower, its Subsidiaries, Northern Border, GLGT and PNGTS, taken as a whole,
(ii) the ability of the Borrower to perform any of its obligations under the
Loan Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender, and the Lenders under any of the Loan Documents
or (iv) the legality, validity or enforceability of any of the Loan Documents.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of the Borrower or any of its Subsidiaries, individually or
in an aggregate principal amount exceeding the Designated Threshold.

 

“Material Project” shall mean the construction or expansion of any capital
project of the Borrower or any of its Subsidiaries, the aggregate capital cost
of which exceeds $25,000,000.

 

“Material Project EBITDA Adjustment” shall mean, with respect to each Material
Project:

 

(A)                               prior to the Commercial Operation Date of a
Material Project (but including the fiscal quarter in which such Commercial
Operation Date occurs), a percentage (based on the then-current completion
percentage of such Material Project) of an amount to be approved by the
Administrative Agent as the projected EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project for the first 12-month period
following the scheduled Commercial Operation Date of such Material Project (such
amount to be determined based on customer contracts or tariff-based customers
relating to such Material Project, the creditworthiness of the other parties to
such contracts or such tariff-based customers, and projected revenues from such
contracts, tariffs, capital costs and expenses, scheduled Commercial Operation
Date, oil and gas reserve and production estimates, commodity price assumptions
and other factors deemed appropriate by the Administrative Agent), which may, at
the Borrower’s option, be added to actual EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual EBITDA of the
Borrower and its Subsidiaries attributable to such Material Project following
such Commercial Operation Date); provided that if the actual Commercial
Operation Date does not occur by the scheduled Commercial Operation Date, then
the foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
Commercial Operation Date, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then-estimated delay,
whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not
more than 180

 

16

--------------------------------------------------------------------------------


 

days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, and
(iv) longer than 270 days, 100%; and

 

(B)                               beginning with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for the three
immediately succeeding fiscal quarters, an amount to be approved by the
Administrative Agent as the projected EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project (determined in the same
manner as set forth in clause (A) above) for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at the
Borrower’s option, be added to actual EBITDA for the Borrower and its
Subsidiaries for such fiscal quarters.

 

Notwithstanding the foregoing:

 

(i)                             no such additions shall be allowed with respect
to any Material Project unless:

 

(a)                                 not later than 30 days prior to the delivery
of any Compliance Certificate required by Section 5.1(c), to the extent Material
Project EBITDA Adjustments will be made to Adjusted Cash Flow in calculating the
Leverage Ratio, the Borrower shall have delivered to the Administrative Agent
written pro forma projections of EBITDA of the Borrower and its Subsidiaries
attributable to such Material Project, and

 

(b)                                 prior to the date such certificate is
required to be delivered, the Administrative Agent shall have approved (such
approval not to be unreasonably withheld) such projections and shall have
received such other information and documentation as the Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent, and

 

(ii)                                  the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Adjusted Cash Flow of the Borrower and its Subsidiaries for such
period (which total actual Adjusted Cash Flow shall be determined without
including any Material Project EBITDA Adjustments).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Northern Border” shall mean Northern Border Pipeline Company, a Texas general
partnership.

 

“Northern Border Partnership Agreement” shall mean that certain First Amended
and Restated General Partnership Agreement relating to the formation of Northern
Border

 

17

--------------------------------------------------------------------------------


 

effective as of August 6, 2006, as amended, supplemented, restated or otherwise
modified from time to time.

 

“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Notes.

 

“Notice of Borrowing” shall mean any Notice of Revolving Borrowing or Notice of
Swingline Borrowing.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).

 

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

 

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all reasonable fees and
expenses of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) (to the extent payable by the Borrower pursuant
to Section 10.3) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing, together with all renewals, extensions, modifications or
refinancings thereof.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“Optional Prepayment Notice” shall have the meaning set forth in Section 2.11.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

18

--------------------------------------------------------------------------------


 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document;
provided, however that Other Taxes shall not include any such taxes imposed as a
result of a present or former connection between a Lender, the Administrative
Agent or any other recipient of a payment by or on account of any obligation of
the Borrower made hereunder, and any jurisdiction (other than a connection
arising from such Lender, Administrative Agent or other recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Patriot Act” shall have the meaning set forth in Section 10.13.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Acquisition” shall mean an acquisition by the Borrower or any of its
Subsidiaries of Capital Stock in, or of all or substantially all of the assets
of, another Person that is permitted by this Agreement.

 

“Permitted Encumbrances” shall mean:

 

(i)                                        Liens imposed by law for taxes,
assessments or governmental charges not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;

 

(ii)                                     statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and similar Liens arising by operation of
law in the ordinary course of business for amounts overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(iii)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(iv)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

19

--------------------------------------------------------------------------------


 

(v)                                    judgment and attachment liens not giving
rise to an Event of Default or Liens created by or existing from any litigation
or legal proceeding that are currently being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(vi)                                 customary rights of set-off, revocation,
refund or chargeback under deposit agreements or under the Uniform Commercial
Code or common law of banks or other financial institutions where the Borrower
or any of its Subsidiaries maintains deposits (other than deposits intended as
cash collateral) in the ordinary course of business; and

 

(vii)                              easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries taken as a whole;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” shall mean:

 

(i)                                     direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States or Canada (or by any agency thereof to the extent such obligations
are backed by the full faith and credit of the United States or Canada), in each
case maturing within one year from the date of acquisition thereof;

 

(ii)                                  commercial paper rated at least A-1 (or
its equivalent) by S&P or P-1 (or its equivalent) by Moody’s at the time of
acquisition thereof, and in either case maturing within 360 days from the date
of acquisition thereof;

 

(iii)                               certificates of deposit, bankers’
acceptances and time deposits maturing within 180 days of the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States or any state thereof which
has (a) a combined capital and surplus and undivided profits of not less than
$500,000,000 or (b) has certificates of deposit or other debt obligations rated
at least A-1 (or its equivalent) by S&P or P-1 (or its equivalent) by Moody’s;

 

(iv)                              fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(i) above and entered into with a financial institution satisfying the criteria
described in clause (iii) above;

 

(v)                                 mutual funds or similar funds that have at
least 95% of their assets invested in any one or more of the Permitted
Investments described in clauses (i) through (iv) above;

 

20

--------------------------------------------------------------------------------

 

(vi)                              demand deposit accounts maintained in the
ordinary course of business at a bank or trust company satisfying the
requirements specified in (a) or (b) of clause (iii) above;

 

(vii)                           any other securities issued or directly and
fully guaranteed or insured by the United States or Canadian government or any
agency or instrumentality thereof, in each case, maturing within one year from
the date of acquisition thereof;

 

(viii)                        investments in any fund that invests exclusively
in investments of the type described in clauses (vii) which fund may also hold
immaterial amounts of cash pending investment and/or distribution; and

 

(ix)                              other cash equivalents and securities
reasonably acceptable to the Administrative Agent.

 

“Permitted Sale-Leaseback Transaction” shall mean a Sale-Leaseback Transaction
entered into by the Borrower or a Subsidiary with respect to a Principal
Property that satisfied any of the following conditions:

 

(i)                                     the Sale-Leaseback Transaction occurs
within one year from the date of completion of the acquisition of the Principal
Property or the date of the completion of construction, development or
substantial repair or improvement, or commencement of full operations on the
Principal Property, whichever is later;

 

(ii)                                  the Sale-Leaseback Transaction involves a
lease for a period, including renewals, of not more than three years;

 

(iii)                               the Borrower or such Subsidiary would be
entitled to incur Indebtedness secured by a Lien on the Principal Property in a
principal amount equal to or exceeding the net sale proceeds from such
Sale-Leaseback Transaction; or

 

(iv)                              the Borrower or such Subsidiary, within a
270-day period after such Sale- Leaseback Transaction, applies or causes to be
applied an amount not less than the net sale proceeds from such Sale-Leaseback
Transaction to (A) the prepayment, repayment, redemption, reduction or
retirement of Indebtedness of the Borrower or any of its Subsidiaries (other
than Permitted Subordinated Debt), or (B) the investment in another Principal
Property.

 

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations and any Hedging
Obligations entered into with the Administrative Agent or any Lender on terms
satisfactory to the Administrative Agent and the Required Lenders in their sole
discretion, (ii) that matures by its terms no earlier than six months after the
Revolving Commitment Termination Date then in effect with no scheduled principal
payments permitted prior to such date and (iii) that is evidenced by an
indenture or other similar agreement that is in a form satisfactory to the
Administrative Agent and the Required Lenders.

 

“Permitted Tax Distributions” shall mean cash dividends or distributions to the
partners of the Borrower with respect to each taxable year during which the
Borrower is a

 

21

--------------------------------------------------------------------------------


 

partnership in an amount not to exceed the aggregate of the maximum federal and
state income tax liability of the partners of the Borrower (assuming that all of
such partners are taxed at the maximum permissible federal and state rates of
such partners or members) attributable to the taxable income of the Borrower for
such taxable year, computed in accordance with the Code.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“PNGTS” shall mean Portland Natural Gas Transmission System, a Maine general
partnership.

 

“PNGTS Partnership Agreement” shall mean that certain Portland Natural Gas
Transmission System Amended and Restated Partnership Agreement, dated as of
March 1, 1996, as amended, supplemented, restated or otherwise modified from
time to time.

 

“Principal Property” means, whether currently owned or leased or subsequently
acquired, any pipeline, gathering system, terminal, storage facility, processing
plant or other plant or facility located in the United States of America or any
territory or political subdivision thereof owned or leased by the Borrower or
any of its Subsidiaries and used in transporting, distributing, terminalling,
gathering, treating, processing, marketing or storing natural gas, natural gas
liquids or other hydrocarbons, except (i) any property or asset consisting of
inventories, furniture, office fixtures and equipment (including data processing
equipment), vehicles and equipment used on, or useful with, vehicles (but
excluding vehicles that generate transportation revenues) and (ii) any such
pipeline or other plant or facility that, in the good faith opinion of the board
of directors of the General Partner as evidenced by a resolution of the board of
directors or comparable governing body of the General Partner, is not material
in relation to the activities of the Borrower and its Subsidiaries, taken as a
whole.

 

“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders)
and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving Commitment (or if
such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure)
and the denominator of which shall be the sum of all Lenders’ Revolving
Commitments (or if such Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all Revolving Credit
Exposure of all Lenders funded under such Commitments).

 

22

--------------------------------------------------------------------------------


 

“Purchaser’s Recission Rights” shall mean the 1,619,631 common units of the
Borrower that were issued under the Borrower’s At-The-Market equity issuance
program after February 26, 2016 but before July 1, 2016 that are subject to
redemption as outlined under Note 7 of the Borrower’s Quarterly Report on
Form 10Q for the period ending June 30, 2016.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the Revolving
Credit Exposure. In each case, at any time any Lender is a Defaulting Lender,
all Defaulting Lenders shall be excluded in determining “Required Lenders” and
“Required Lenders” shall mean non- Defaulting Lenders otherwise meeting the
criteria set forth in this definition.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the General Partner or such other representative of the
Borrower as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer, treasurer, vice president of
finance or controller of the General Partner.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule III, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the

 

23

--------------------------------------------------------------------------------


 

Closing Date, the amount of the assigned “Revolving Commitment” as provided in
the Assignment and Acceptance executed by such Person as an assignee, or the
joinder executed by such Person, in each case as such commitment may
subsequently be increased or deceased pursuant to terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of
(i) November 10, 2021 or such later date approved by the Required Lenders in
accordance with Section 2.26, (ii) the date on which the Aggregate Revolving
Commitments are terminated pursuant to Section 2.8 and (iii) the date on which
all Revolving Loans outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“Sale-Leaseback Transaction” shall have the meaning provided in Section 7.8.

 

“Sanctioned Country” shall mean a country which is the target of any
comprehensive (but not list based) Sanctions;

 

“Sanctioned Person” shall mean (i) any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC, the U.S. Department of State, or
by the United Nations Security Council, (ii) any Person operating, organized or
resident in a Sanctioned Country or (iii) any Person controlled by any such
Person.

 

“Sanction(s)” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the United States
Government, including those administered by OFAC, or (ii) the United Nations
Security Council.

 

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Significant Subsidiary” shall have the meaning specified in Article 1, Rule 1-
02(w) of Regulation S-X of the Securities Exchange Act of 1934 as of the
Effective Date, provided, that, even if Northern Border, GLGT or PNGTS would not
otherwise constitute a Subsidiary of the Borrower, each of Northern Border, GLGT
and PNGTS shall be deemed to be a Significant Subsidiary of the Borrower if it
would otherwise qualify as a Significant Subsidiary under Article 1,
Rule 1-02(w) of Regulation S-X as of the Closing Date.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and

 

24

--------------------------------------------------------------------------------


 

contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower. For the avoidance of doubt, Northern Border, GLGT
and PNGTS are not Subsidiaries of the Borrower as of the Closing Date.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans (as may be adjusted from time to time pursuant to
Section 2.27(a)).

 

“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment.

 

“Swingline Rate” shall mean the Base Rate, or such other interest rate (and with
respect to a Swingline Loan that is a Eurodollar Loan, for any Interest Period)
as may be mutually agreed between the Swingline Lender and the Borrower.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of

 

25

--------------------------------------------------------------------------------


 

Financial Accounting Standards No. 13, as amended and (ii) the lessee will be
entitled to various tax and other benefits ordinarily available to owners (as
opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“TC GL ILP” shall mean TC GL Intermediate Limited Partnership, a Delaware
limited partnership.

 

“TC GL Partnership Agreement” shall mean that certain Agreement of Limited
Partnership relating to the formation of TC GL ILP effective as of December 22,
2006, as amended, supplemented, restated or otherwise modified from time to
time.

 

“TC PipeLines ILP” shall mean TC PipeLines Intermediate Limited Partnership, a
Delaware limited partnership.

 

“TC PipeLines ILP Partnership Agreement” shall mean that certain Amended and
Restated Agreement of Limited Partnership relating to the formation of TC
PipeLines ILP effective as of May 28, 1999, as amended, supplemented, restated
or otherwise modified from time to time.

 

“Termination Date” shall mean the date that no Loan, Note or LC Exposure remains
outstanding and unpaid, no amount remains available to be drawn under any Letter
of Credit (unless such Letter of Credit is cash collateralized or supported by a
letter of credit on terms and in amount acceptable to the Administrative Agent),
no other amount is owing to any Lender or the Administrative Agent hereunder or
under any of the other Loan Documents (except contingent indemnification
obligations or expense reimbursement obligations to the extent no claim giving
rise thereto has been asserted) and the Revolving Commitments have been
terminated.

 

“Total Capitalization” shall mean at any date, the sum of Consolidated Net Worth
and Consolidated Total Funded Debt of the Borrower and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.

 

“Tuscarora” shall mean Tuscarora Gas Transmission Company, a Nevada general
partnership.

 

“Tuscarora ILP” shall mean TC Tuscarora Intermediate Limited Partnership, a
Delaware limited partnership.

 

26

--------------------------------------------------------------------------------


 

“Tuscarora ILP Partnership Agreement” shall mean that certain Agreement of
Limited Partnership relating to the formation of Tuscarora ILP effective as of
July 19, 2000, as amended supplemented, restated or otherwise modified from time
to time.

 

“Tuscarora Partnership Agreement” shall mean that certain Amended and Restated
General Partnership Agreement relating to the formation of Tuscarora effective
as of December 13, 2010, as amended, supplemented, restated or otherwise
modified from time to time.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising the Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.                                                       
Classifications of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g. a “Revolving Loan”) or by Type
(e.g. a “Eurodollar Loan” or “Base Rate Loan”) or by Class and Type (e.g.
“Revolving Eurodollar Loan”). Borrowings also may be classified and referred to
by Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”)
or by Class and Type (e.g. “Revolving Eurodollar Borrowing”).

 

Section 1.3.                                                        Accounting
Terms and Determination. Unless otherwise defined or specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared, in accordance with GAAP as in effect from time to
time, applied on a basis consistent with the most recent audited consolidated
financial statement of the Borrower delivered pursuant to Section 5.1(a);
provided that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article VI
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification Section 825-10 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Borrower or any of its Subsidiaries
at “fair value”, as defined therein.

 

27

--------------------------------------------------------------------------------


 

Section 1.4.                                                        Terms
Generally. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. In the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the word “to” means “to but excluding”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated. All actions required to be
undertaken by the Borrower under the Loan Documents shall be undertaken by the
Borrower through the General Partner.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.                                                        General
Description of Facilities. Subject to and upon the terms and conditions herein
set forth, (i) the Lenders hereby establish in favor of the Borrower a revolving
credit facility pursuant to which each Lender severally agrees (to the extent of
such Lender’s Revolving Commitment) to make Revolving Loans to the Borrower in
accordance with Section 2.2, (ii) the Issuing Bank agrees to issue Letters of
Credit in accordance with Section 2.22, (iii) the Swingline Lender agrees to
make Swingline Loans in accordance with Section 2.4, and (iv) each Lender agrees
to purchase a participation interest in the Letters of Credit and the Swingline
Loans pursuant to the terms and conditions hereof; provided, that in no event
shall the aggregate principal amount of all outstanding Revolving Loans,
Swingline Loans and outstanding LC Exposure exceed at any time the Aggregate
Revolving Commitment Amount from time to time in effect.

 

Section 2.2.                                                        Revolving
Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make Revolving Loans, ratably in proportion to its Pro Rata
Share, to the Borrower, from time to time during the Availability Period, in an
aggregate principal amount outstanding at any time that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (b) the aggregate Revolving Credit Exposures of all Lenders
exceeding the Aggregate Revolving Commitment Amount. During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; provided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default or any of the other conditions in Section 3.2 shall not have
been satisfied. Notwithstanding anything herein, on the Closing Date, all

 

28

--------------------------------------------------------------------------------


 

Revolving Loans shall be Eurodollar Loans. The execution and delivery of this
Agreement by the Borrower and the satisfaction of all conditions precedent
pursuant to Section 3.1 shall be deemed to constitute the Borrower’s request to
borrow the Revolving Loans on the Closing Date.

 

Section 2.3.                                                        Procedure
for Borrowings.

 

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing” or a “Notice of
Borrowing”), each such Notice of Borrowing to be delivered (x) prior to 11:00
a.m. (New York time) on the requested date of each Base Rate Borrowing and
(y) prior to 11:00 a.m. (New York time) three (3) Business Days prior to the
requested date of each Eurodollar Borrowing. Each Notice of Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $5,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $100,000; provided, that Base Rate Loans made pursuant
to Section 2.4 or Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed six. Promptly following the receipt of a Notice of Borrowing
in accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

 

Section 2.4.                                                        Swingline
Commitment.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitment Amount and the aggregate Revolving Credit
Exposures of all Lenders; provided, that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.

 

(b)                                 The Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of
each Swingline Borrowing substantially in the form of Exhibit 2.4 attached
hereto (“Notice of Swingline Borrowing”) prior to 12:00 p.m. (New York time) on
the requested date of each Swingline Borrowing. Each Notice of Swingline
Borrowing shall be irrevocable and shall specify: (i) the principal amount of
such Swingline Loan, (ii) the date of such Swingline Loan (which shall be a
Business Day) and (iii) the account of the Borrower to which the proceeds of
such Swingline Loan should be credited. The Administrative Agent will promptly
advise the Swingline Lender of each Notice of Swingline Borrowing. Each
Swingline Loan shall accrue interest at the Swingline Rate and shall have an

 

29

--------------------------------------------------------------------------------


 

Interest Period (subject to the definition thereof) as agreed between the
Borrower and the Swingline Lender. The aggregate principal amount of each
Swingline Loan shall be not less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. (New York time) on the requested date of such
Swingline Loan.

 

(c)           The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, which will be used solely for the repayment of such Swingline Loan.

 

(d)          If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender. If such Swingline Loan bears interest at a rate
other than the Base Rate, such Swingline Loan shall automatically become a Base
Rate Loan on the effective date of any such participation and interest shall
become payable on demand.

 

(e)           Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder,

 

30

--------------------------------------------------------------------------------

 

to the Swingline Lender to fund the amount of such Lender’s participation
interest in such Swingline Loans that such Lender failed to fund pursuant to
this Section 2.4, until such amount has been purchased in full.

 

Section 2.5.                                                        [Reserved.]

 

Section 2.6.                                                        Funding of
Borrowings.

 

(a)                                 Each Lender will make available each
Revolving Loan to be made by it hereunder on the proposed date thereof by wire
transfer in immediately available funds by 1:00 p.m. (New York time) to the
Administrative Agent at the Payment Office; provided, that the Swingline Loans
will be made as set forth in Section 2.4. The Administrative Agent will make
such Revolving Loans available to the Borrower by promptly crediting the amounts
that it receives, in like funds by 3:00 pm (New York time) on such proposed
date, to an account maintained by the Borrower with the Administrative Agent or
at the Borrower’s option, by effecting a wire transfer of such amounts to an
account designated by the Borrower to the Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
been notified by any Lender prior to 5:00 p.m. (New York time) one (1) Business
Day prior to the date of a Borrowing, in the case of a Eurodollar Borrowing, or
prior to 1:00 p.m. (New York time) on the day of a Borrowing, in the case of a
Base Rate Borrowing, which such Lender is to participate that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

(c)                                  All Revolving Borrowings shall be made by
the Lenders on the basis of their respective Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

31

--------------------------------------------------------------------------------


 

Section 2.7.                                                        Interest
Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Notice of Borrowing, and in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, and in the case
of a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided
in this Section 2.7. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall NOT apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section 2.7, the Borrower shall give the Administrative Agent prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing
substantially in the form of Exhibit 2.7 attached hereto (a “Notice of
Conversion/Continuation”) that is to be converted or continued, as the case may
be, (x) prior to 10:00 a.m. (New York time) on the requested date of a
conversion into a Base Rate Borrowing and (y) prior to 11:00 a.m. (New York
time) three (3) Business Days prior to a continuation of or conversion into a
Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Continuation/Conversion applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Continuation/Conversion, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and (iv) if the resulting Borrowing is to be a Eurodollar
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”. If any such Notice of Continuation/Conversion requests a Eurodollar
Borrowing but does not specify an Interest Period, the Borrower shall be deemed
to have selected an Interest Period of one month. The principal amount of any
resulting Borrowing shall satisfy the minimum borrowing amount for Eurodollar
Borrowings and Base Rate Borrowings set forth in Section 2.3.

 

(c)                                  If, on the expiration of any Interest
Period in respect of any Eurodollar Borrowing, the Borrower shall have failed to
deliver a Notice of Conversion/ Continuation, then, unless such Borrowing is
repaid as provided herein, the Borrower shall be deemed to have elected to
continue such Borrowing for an Interest Period of one (1) month. No Borrowing
may be converted into, or continued as, a Eurodollar Borrowing if a Default or
an Event of Default exists, unless the Administrative Agent and each of the
Lenders shall have otherwise consented in writing. No conversion of any
Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof.

 

(d)                                 Upon receipt of any Notice of
Conversion/Continuation, the Administrative Agent shall promptly notify each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

32

--------------------------------------------------------------------------------


 

Section 2.8.                                                        Optional
Reduction and Termination of Commitments.

 

(a)                                                         Unless previously
terminated, all Revolving Commitments, Swingline Commitments and LC Commitments
shall terminate on the Revolving Commitment Termination Date.

 

(b)                                                         Upon at least one
(1) Business Day’s prior written notice (or telephonic notice promptly confirmed
in writing) to the Administrative Agent, the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.8 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitment Amount below the sum of the principal amount of the Swingline
Commitment and the LC Commitment shall result in a proportionate reduction
(rounded to the next lowest integral multiple of $100,000) in the Swingline
Commitment and the LC Commitment. A notice of termination or reduction of the
Commitments delivered by the Borrower shall be irrevocable; provided that any
such notice may state that it is conditioned upon the effectiveness of other
credit facilities or acquisitions or the receipt of net proceeds from the
issuance of Capital Stock or incurrence of Indebtedness by the Borrower, in
which case such notice may be revoked by the Borrower giving written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent on
or prior to the date for termination or reduction specified in the termination
or reduction notice if such condition is not satisfied.

 

Section 2.9.                                                        Repayment of
Loans.

 

(a)                                 The outstanding principal amount of all
Revolving Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Revolving Commitment Termination Date.

 

(b)                                 The principal amount of each Swingline
Borrowing shall be due and payable (together with accrued and unpaid interest
thereon) on the earlier of (i) the last day of the Interest Period applicable to
such Borrowing and (ii) the Revolving Commitment Termination Date.

 

(c)                                  [Reserved.]

 

Section 2.10.                                                 Evidence of
Indebtedness. (a) Each Lender shall maintain in accordance with its usual
practice appropriate records evidencing the Indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable thereon and paid to such Lender
from time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.7, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.7,
(v) the date and amount of any principal

 

33

--------------------------------------------------------------------------------


 

or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

 

(b)  At the request of any Lender (including the Swingline Lender) at any time,
the Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and/or a Term Note and, in the case of the Swingline Lender only, a
Swingline Note, payable to the order of such Lender.

 

Section 2.11.                                                 Optional
Prepayments.The Borrower shall have the right at any time and from time to time
to prepay any Borrowing, in whole or in part, without premium or penalty, by
giving written notice (or telephonic notice promptly confirmed in writing) (an
“Optional Prepayment Notice”) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. (New York time)
not less than three (3) Business Days prior to any such prepayment, (ii) in the
case of any prepayment of any Base Rate Borrowing, not less than one
(1) Business Day prior to the date of such prepayment, and (iii) in the case of
Swingline Borrowings, prior to 11:00 a.m. (New York time) on the date of such
prepayment. Upon receipt of any Optional Prepayment Notice, the Administrative
Agent shall promptly notify each affected Lender of the contents thereof and of
such Lender’s Pro Rata Share of any such prepayment. Each Optional Prepayment
Notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid; provided that any such Optional Prepayment Notice may state that such
Optional Prepayment Notice is conditioned upon the effectiveness of other credit
facilities or acquisitions or the receipt of net proceeds from the issuance of
Capital Stock or incurrence of Indebtedness by the Borrower, in which case, such
Optional Prepayment Notice may be revoked by the Borrower giving written notice
(or telephonic notice promptly confirmed in writing) to the Administrative Agent
on or prior to the date for prepayment specified in such Optional Prepayment
Notice if such condition is not satisfied. If an Optional Prepayment Notice is
given and has not been revoked by the Borrower in accordance with the proviso to
the immediately preceding sentence, the aggregate amount specified in such
Optional Prepayment Notice shall be due and payable on the date designated in
such Optional Prepayment Notice, together with accrued interest to such date on
the amount so prepaid in accordance with Section 2.13(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type pursuant to Section 2.2 or in
the case of a Swingline Loan pursuant to Section 2.4. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.

 

Section 2.12.                                                 Mandatory
Prepayments. If at any time the Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, as reduced pursuant to Section 2.8 or
otherwise, the Borrower shall immediately repay Swingline Loans and

 

34

--------------------------------------------------------------------------------


 

Revolving Loans in an amount equal to such excess, together with all accrued and
unpaid interest on such excess amount and any amounts due under Section 2.19.
Each prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans to the full extent thereof, and finally
to Eurodollar Loans to the full extent thereof. If after giving effect to
prepayment of all Swingline Loans and Revolving Loans, the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to such excess plus any accrued and unpaid fees
thereon to be held as collateral for the LC Exposure. Such account shall be
administered in accordance with Section 2.22(g) hereof.

 

Section 2.13.                                                 Interest on Loans.

 

(a)                                 The Borrower shall pay interest on each Base
Rate Loan at the Base Rate in effect from time to time and on each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan, plus, in each case, the Applicable Margin in effect from time to
time.

 

(b)                                 The Borrower shall pay interest on each
Swingline Loan at the Swingline Rate in effect from time to time.

 

(c)                                  While an Event of Default exists or after
acceleration, at the option of the Required Lenders, the Borrower shall pay
interest (“Default Interest”) with respect to all Eurodollar Loans at the rate
otherwise applicable for the then-current Interest Period plus an additional 2%
per annum until the last day of such Interest Period, and thereafter, and with
respect to all Base Rate Loans and all other Obligations hereunder (other than
Loans), at the rate in effect for Base Rate Loans, plus an additional 2% per
annum.

 

(d)                                 Interest on the principal amount of all
Loans shall accrue from and includ- ing the date such Loans are made to but
excluding the date of any repayment thereof. Interest on all outstanding Base
Rate Loans shall be payable quarterly in arrears on the last day of each March,
June, September and December and on the Revolving Commitment Termination Date,
as the case may be. Interest on all outstanding Eurodollar Loans shall be
payable on the last day of each Interest Period applicable thereto, and, in the
case of any Eurodollar Loans having an Interest Period in excess of three months
or 90 days, respectively, on each day which occurs every three months or 90
days, as the case may be, after the initial date of such Interest Period, and on
the Revolving Commitment Termination Date, as the case may be. Interest on each
Swingline Loan (other than a Swingline Loan that is a Base Rate Loan which shall
be payable as set forth above) shall be payable on the maturity date of such
Loan, which shall be the last day of the Interest Period applicable thereto, and
on the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.

 

(e)                                  The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder and shall promptly notify
the Borrower and the Lenders of such rate in

 

35

--------------------------------------------------------------------------------


 

writing (or by telephone, promptly confirmed in writing).  Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

 

Section 2.14.                                                 Fees.

 

(a)                                 The Borrower shall pay to the Administrative
Agent for its own account fees in the amounts and at the times previously agreed
upon in writing by the Borrower and the Administrative Agent, including for the
avoidance of doubt, fees described in the Fee Letter.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (subject to
Section 2.27(a)(i) in the case of a Defaulting Lender) a commitment fee, which
shall accrue at the Applicable Percentage per annum (determined daily in
accordance with Schedule I) on the daily amount by which the Revolving
Commitment of such Lender exceeds such Lender’s Revolving Credit Exposure during
the Availability Period.

 

(c)                                  [Reserved]

 

(d)                                 The Borrower agrees to pay (i) quarterly in
arrears to the Administrative Agent, for the account of each Lender, a letter of
credit fee with respect to its participation in each Letter of Credit, which
shall accrue at a rate per annum equal to the Applicable Margin for Eurodollar
Loans then in effect on the average daily amount of such Lender’s LC Exposure
attributable to such Letter of Credit during the period from and including the
date of issuance of such Letter of Credit to but excluding the date on which
such Letter of Credit expires or is drawn in full (including without limitation
any LC Exposure that remains outstanding after the Revolving Commitment
Termination Date) and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is Cash Collateralized, supported by a letter of
credit on terms acceptable to the Issuing Bank, or irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the Default Interest
pursuant to Section 2.13(c), the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by an
additional 2% per annum.

 

(e)                                  The Borrower shall pay to the
Administrative Agent, for the ratable benefit of each Lender, the upfront fee
previously agreed upon by the Borrower and the Administrative Agent as described
in the Fee Letter, which shall be due and payable on the Closing Date.

 

(f)                                   Accrued fees under paragraph (b) above
shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on December 31, 2016 and on the Revolving
Commitment Termination Date (and if later, the date the Loans and LC Exposure
shall be repaid in their entirety); provided further, that any such fees
accruing after the Revolving Commitment Termination Date shall be payable on
demand.

 

36

--------------------------------------------------------------------------------


 

Section 2.15.                                                 Computation of
Interest and Fees.

 

All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365/366 days, as the case may be,
and all computations of interest based on LIBOR or the Federal Funds Rate and of
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed). Each determination by the Administrative Agent of
an interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

 

Section 2.16.                                                 Inability  to
 Determine  Interest  Rates. If prior to the commencement of any Interest Period
for any Eurodollar Borrowing,

 

(i)                                        the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining LIBOR for such Interest
Period, or

 

(ii)                                     the Administrative Agent shall have
received notice from the Required Lenders that the Adjusted LIBO Rate does not
adequately and fairly reflect the cost to such Lenders (or Lender, as the case
may be) of making, funding or maintaining their (or its, as the case may be)
Eurodollar Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
to continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Revolving Borrowing for which a Notice of Revolving
Borrowing has previously been given that it elects not to borrow on such date,
then such Revolving Borrowing shall be made as a Base Rate Borrowing.

 

Section 2.17.                                                 Illegality. If,
after the date of this Agreement, any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so promptly notify the Administrative Agent, the Administrative
Agent shall promptly give notice thereof to the Borrower and the other Lenders,
whereupon until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Revolving Loans, or to continue or
convert outstanding Loans as or into Eurodollar Loans, shall be suspended. In
the case of the making of a Eurodollar Revolving Borrowing, such Lender’s
Revolving Loan shall be made as a Base Rate Loan as part of the same Revolving
Borrowing for the same Interest Period and if the affected Eurodollar Loan is
then outstanding, such Loan shall be converted to a Base Rate Loan

 

37

--------------------------------------------------------------------------------


 

either (i) on the last day of the then current Interest Period applicable to
such Eurodollar Loan if such Lender may lawfully continue to maintain such Loan
to such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.

 

Section 2.18.                                                 Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                        impose, modify or deem applicable any
reserve, special deposit or similar requirement that is not otherwise included
in the determination of the Adjusted LIBO Rate hereunder against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing
Bank; or

 

(ii)                                     impose on any Lender or on the Issuing
Bank or the eurodollar interbank market any other condition affecting this
Agreement or any Eurodollar Loans made by such Lender or any Letter of Credit or
any participation therein;

 

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered; provided, that amounts paid under this Section 2.18(a) shall be
without duplication of amounts paid under Section 2.20 and shall not include
Excluded Taxes (including any amounts attributable to any change in the rate of
any Excluded Tax) payable by a Lender or Issuing Bank.

 

(b)                                 If any Lender or the Issuing Bank shall have
determined that on or after the date of this Agreement any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital (or on the capital of
such Lender’s or the Issuing Bank’s parent corporation) as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies or the policies
of such Lender’s or the Issuing Bank’s parent corporation with respect to
capital adequacy) then, from time to time, within five (5) Business Days after
receipt by the Borrower of written demand by such Lender (with a copy thereof to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will

 

38

--------------------------------------------------------------------------------


 

compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation, as
the case may be, specified in paragraph (a) or (b) of this Section 2.18 shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error. The Borrower shall pay any such Lender or the
Issuing Bank, as the case may be, such amount or amounts within 10 days after
receipt thereof.

 

(d)                                 Except as provided in Section 2.18(e),
failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 2.18, the Borrower shall not be required to compensate a Lender or
the Issuing Bank pursuant to this Section 2.18 for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
the Issuing Bank notifies the Borrower of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect.

 

Section 2.19.                                                 Funding
Indemnity.                                              In the event of (a) the
payment of any principal of a Eurodollar Loan other than on the last day of the
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure by
the Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section 2.19 submitted to the Borrower by any Lender (with a copy to
the Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.20.                                                 Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided, that if the
Borrower shall be required to deduct any Indemnified Taxes or

 

39

--------------------------------------------------------------------------------


 

Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.20 for Indemnified
Taxes or Other Taxes) the Administrative Agent, any Lender or the Issuing Bank,
as the case may be, shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within five (5) Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Foreign Lender that is entitled to an
exemption from withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign

 

40

--------------------------------------------------------------------------------


 

Lender is not a bank for purposes of Code section 881(c)(3)(A), or the
obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP, in each case, establishing a
complete exemption from U.S. federal withholding tax with respect to payments
made under this Agreement. Each such Foreign Lender shall deliver to the
Borrower and the Administrative Agent such forms on or before the date that it
becomes a party to this Agreement (or in the case of a Participant, on or before
the date such Participant purchases the related participation). In addition,
such Foreign Lender shall deliver such forms evidencing a complete exemption
from withholding tax under the Code or any treaty to which the United States is
a party, promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Each such Foreign Lender shall promptly notify
the Borrower and the Administrative Agent at any time that it determines that it
is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the Internal Revenue
Service for such purpose).

 

(f)                                   For any period with respect to which a
Foreign Lender has failed to provide the Borrower with the appropriate form,
certificate or other document described in Section 2.20(e) (other than if such
failure is due to a Change in Law, occurring subsequent to the date on which a
form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Foreign Lender shall not be entitled to the
additional payment or indemnification under Section 2.20(a) or (c) with respect
to Taxes imposed by the United States by reason of such failure; provided,
however, that should a Lender become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Borrower
shall take such steps as the Foreign Lender shall reasonably request to assist
the Foreign Lender to recover such Taxes.

 

(g)                                  If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid amounts pursuant to this
Section 2.20, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.20 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out- of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant governmental authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such governmental authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

41

--------------------------------------------------------------------------------

 

(h)           If a payment made to a Foreign Lender under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Foreign Lender were to fail to comply with the applicable
reporting requirements of FATCA, such Foreign Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by law,
such documentation as is prescribed by FATCA.

 

Section 2.21.                Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.18, 2.19 or 2.20, or
otherwise) prior to 12:00 noon (New York time) on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off
or counterclaims. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Payment Office,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19 and 2.20 and 10.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the

 

42

--------------------------------------------------------------------------------


 

purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(c) and (d), 2.6(a), 2.21(d), 2.22(d) or (e) or
10.3(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

Section 2.22.                Letters of Credit.

 

(a)           During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.22(d), agrees to
issue, at the request of the Borrower, Letters of Credit for the account of the
Borrower or the Borrower’s Subsidiaries on the terms and conditions hereinafter
set forth; provided, that (i) each Letter of Credit shall expire on the earlier
of (A) the date one year after the date of issuance of such Letter of Credit (or
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date; (ii) each Letter of Credit shall be in a
stated amount of at least $100,000; and (iii) the Borrower may not request any
Letter of Credit, if, after giving effect to such issuance (A) the aggregate LC
Exposure would exceed the LC Commitment or (B) the aggregate Revolving Credit
Exposure of all Lenders would exceed the Aggregate Revolving Commitment Amount.
Each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Bank without recourse a participation in
each Letter of Credit equal to such Lender’s Pro Rata

 

43

--------------------------------------------------------------------------------


 

Share of the aggregate amount available to be drawn under such Letter of Credit
on the date of issuance with respect to all other Letters of Credit. Each
issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.

 

(b)           To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

 

(c)           At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.22(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.

 

(d)           The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (New York time) on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Revolving Loans, the Borrower shall be deemed to
have timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate

 

44

--------------------------------------------------------------------------------


 

Borrowing on the date on which such drawing is honored in an exact amount due to
the Issuing Bank; provided, that for purposes solely of such Borrowing, the
conditions precedent set forth in Section 3.2 hereof shall not be applicable.
The Administrative Agent shall notify the Lenders of such Borrowing in
accordance with Section 2.3, and each Lender shall make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Issuing Bank in accordance with Section 2.6. The proceeds of
such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

 

(e)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

 

(f)            To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the rate set forth
in Section 2.13(c).

 

(g)           If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to the LC Exposure as of

 

45

--------------------------------------------------------------------------------


 

such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in clause (g) or (h) of Section 8.1. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Borrower agrees to execute any
documents and/or certificates to effectuate the intent of this paragraph. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest and profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrower for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not so applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 

(h)           Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.

 

(i)            The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:

 

(i)             Any lack of validity or enforceability of any Letter of Credit
or this Agreement;

 

(ii)            The existence of any claim, set-off, defense or other right
which the Borrower or any Subsidiary or Affiliate of the Borrower may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

 

(iii)           Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

 

46

--------------------------------------------------------------------------------


 

(iv)           Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

 

(v)            Any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.22, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder; or

 

(vi)                                 The existence of a Default or an Event of
Default.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(j)            Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
performance under Letters of Credit by the Issuing Bank, its correspondents, and
the beneficiaries thereof will be governed by (i) either (x) the rules of the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued) or (y) the rules of the “Uniform Customs and
Practices for Documentary Credits” (2007 Revision), International Chamber of
Commerce Publication No. 600 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (ii) to the extent not inconsistent therewith, the governing law of
this Agreement set forth in Section 10.5.

 

47

--------------------------------------------------------------------------------


 

Section 2.23.                Increase of Revolving Commitments; Additional
Lenders.

 

(a)              So long as no Event of Default has occurred and is continuing,
from time to time after the Closing Date, Borrower may, upon at least 20 days’
prior written notice to the Administrative Agent (who shall promptly provide a
copy of such notice to each Lender), propose to increase the Revolving
Commitments by up to an additional $500,000,000 (the amount of any such
increase, the “Additional Commitment Amount”), by designating one or more other
banks or financial institutions (which may be, but need not be, one or more of
the existing Lenders) which at the time agree to, in the case of any such Person
that is an existing Lender, increase its Revolving Commitment and in the case of
any other such Person (an “Additional Lender”) become a party to this Agreement;
provided, however, that any bank or financial institution that is not then an
existing Lender under this Agreement must be acceptable to the Administrative
Agent, which acceptance shall not be unreasonably withheld or delayed. The sum
of the increases in the Revolving Commitments of the existing Lenders pursuant
to this subsection (a) plus the Revolving Commitments of the Additional Lenders
shall not in the aggregate exceed the unsubscribed amount of the Additional
Commitment Amount. No Lender (or any successor thereto) shall have any
obligation to increase its Revolving Commitment or its other obligations under
this Agreement and the other Loan Documents, and any decision by a Lender to
increase its Revolving Commitment shall be made in its sole discretion
independently from any other Lender.

 

(b)              An increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.23 shall become effective upon the
receipt by the Administrative Agent of a supplement or joinder in form and
substance reasonably satisfactory to the Administrative Agent executed by the
Borrower, by each Additional Lender and by each other Lender whose Revolving
Commitment is to be increased, setting forth the new Revolving Commitments of
such Lenders and setting forth the agreement of each Additional Lender to become
a party to this Agreement and to be bound by all the terms and provisions
hereof, together with Notes evidencing such increase in the Revolving
Commitments as may be requested by any such Lenders and Additional Lenders, and
such evidence of appropriate corporate authorization on the part of the General
Partner on behalf of the Borrower with respect to the increase in the Revolving
Commitments and such opinions of counsel for the Borrower with respect to the
increase in the Revolving Commitments as the Administrative Agent may reasonably
request.

 

(c)              Upon the acceptance of any such supplement or joinder by the
Administrative Agent, the Revolving Commitments shall automatically be increased
by the amount of the Revolving Commitments added through such supplement or
joinder and Schedule III shall automatically be deemed amended to reflect the
Revolving Commitments of all Lenders after giving effect to the addition of such
Revolving Commitments.

 

(d)              Upon any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section 2.23 that is not pro rata among all
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Loans then outstanding, the Borrower
shall prepay such Loans in their entirety and, to the extent the Borrower elects
to do so and subject to the conditions specified in Article III, the Borrower
shall reborrow Loans from the Lenders in proportion to their respective
Revolving Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Lenders in proportion to their respective
Revolving Commitments after giving effect to such increase and (y) effective
upon such increase, the amount of the participations held by each Lender in each
Letter of Credit then

 

48

--------------------------------------------------------------------------------


 

outstanding shall be adjusted automatically such that, after giving effect to
such adjustments, the Lenders shall hold participations in each such Letter of
Credit in proportion to their respective Revolving Commitments.

 

Section 2.24.                   Mitigation of Obligations. If any Lender
requests compensation under Section 2.18, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable under Section 2.18 or Section 2.20, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all costs and expenses incurred by any Lender in connection with
such designation or assignment.

 

Section 2.25.                   Replacement of Lenders. If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.20, or if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent with respect to the proposed
assignee, which consent shall not be unreasonably withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal
amount of all Loans and participations in Letters of Credit owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts) and (iii) in
the case of a claim for compensation under Section 2.18 or payments required to
be made pursuant to Section 2.20, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

Section 2.26.                Extensions of Revolving Commitment Termination
Date.

 

After the first anniversary of the Closing Date and at least 45 days prior to
the scheduled Revolving Commitment Termination Date then in effect, the Borrower
may (but in no event more than once per year or twice during the term of this
Agreement), by written notice to the Administrative Agent, request that the
scheduled Revolving Commitment Termination Date then in effect be extended for a
twelve-month period, effective as of a date selected by the Borrower (the
“Extension Effective Date”); the Extension Effective Date shall be at least 45
days, but not more than 60 days, after the date such extension request is
received by the Administrative Agent (the “Extension Request Date”). Upon
receipt of the extension request, the Administrative Agent shall promptly notify
each Lender thereof. If a Lender agrees, in its individual and sole discretion,
to so extend its Revolving Credit Commitment, as applicable, (an “Extending
Lender”), it shall deliver to the Administrative Agent a written notice of its
agreement to do so

 

49

--------------------------------------------------------------------------------


 

no later than 15 days after the Extension Request Date (or such later date to
which the Borrower and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Borrower of such
Extending Lender’s agreement to extend its Revolving Credit Commitment (and such
agreement shall be irrevocable until the Extension Effective Date). The
Revolving Credit Commitment of any Lender that fails to accept or respond to the
Borrower’s request for extension of the Revolving Commitment Termination Date (a
“Declining Lender”) shall be terminated on the Revolving Commitment Termination
Date then in effect for such Lender (without regard to any extension by other
Lenders) and on such Revolving Commitment Termination Date the Borrower shall
pay in full the unpaid principal amount of all Revolving Loans owing to such
Declining Lender, together with all accrued and unpaid interest thereon and all
fees accrued and unpaid under this Agreement to the date of such payment of
principal and all other amounts due to such Declining Lender under this
Agreement. The Administrative Agent shall promptly notify each Extending Lender
of the aggregate Commitments of the Declining Lenders. Each Extending Lender may
offer to increase its respective Commitment by an amount not to exceed the
aggregate amount of the Declining Lenders’ Commitments, and such Extending
Lender shall deliver to the Administrative Agent a notice of its offer to so
increase its Commitment no later than 30 days after the Extension Request Date
(or such later date to which the Borrower and the Administrative Agent shall
agree), and such offer shall be irrevocable until the Extension Effective Date.
To the extent the aggregate amount of additional Commitments that the Extending
Lenders offer pursuant to the preceding sentence exceeds the aggregate amount of
the Declining Lenders’ Commitments, such additional Commitments shall be reduced
on a pro rata basis. To the extent the aggregate amount of Commitments that the
Extending Lenders have so offered to extend is less than the aggregate amount of
Commitments that the Borrower has so requested to be extended, the Borrower
shall have the right but not the obligation to require any Declining Lender to
(and any such Declining Lender shall) assign in full its rights and obligations
under this Agreement to one or more banks or other financial institutions (which
may be, but need not be, one or more of the Extending Lenders) which at the time
agree to, in the case of any such Person that is an Extending Lender, increase
its Commitment and in the case of any other such Person (a “New Lender”) become
a party to this Agreement; provided that (i) such assignment is otherwise in
compliance with Section 10.04, (ii) such Declining Lender receives payment in
full of the unpaid principal amount of all Revolving Loans owing to such
Declining Lender, together with all accrued and unpaid interest thereon and all
fees accrued and unpaid under this Agreement to the date of such payment of
principal and all other amounts due to such Declining Lender under this
Agreement and (iii) any such assignment shall be effective on the date on or
before such Extension Effective Date as may be specified by the Borrower and
agreed to by the respective New Lenders and Extending Lenders, as the case may
be, and the Administrative Agent. If, but only if, Extending Lenders and New
Lenders, as the case may be, have agreed to provide Commitments in an aggregate
amount greater than 50% of the aggregate amount of the Commitments outstanding
immediately prior to such Extension Effective Date and the conditions precedent
in Section 3.2 are met, the Termination Date in effect with respect to such
Extending Lenders and New Lenders shall be extended by twelve months.

 

50

--------------------------------------------------------------------------------

 

 

Section 2.27.                                                 Defaulting
Lenders.

 

(a)                                 If a Revolving Lender becomes, and during
the period it remains, a Defaulting Lender, the following provisions shall
apply, notwithstanding anything to the contrary in this Agreement:

 

(i)                                        fees shall cease to accrue on the
Commitment of such Defaulting Lender pursuant to Section 2.14(b);

 

(ii)                                     (A) such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and (B) notwithstanding Section 10.2, any such Defaulting Lender shall not have
the right to vote on or consent to any amendment or waiver under this Agreement
if such amendment or waiver does not (x) disproportionately in an adverse manner
affect the rights of such Defaulting Lender, or (y) increase or extend such
Defaulting Lender’s Commitment hereunder or reduce the principal owed to such
Defaulting Lender or extend the final maturity thereof; provided, that any
amendment to this clause (B) shall require the consent of all Lenders, including
any Defaulting Lenders;

 

(iii)                                  the LC Exposure and the Swingline
Exposure of such Defaulting Lender will, subject to the limitation in the
proviso below, automatically be reallocated (effective no later than one
(1) Business Day after the Administrative Agent has actual knowledge that such
Revolving Lender has become a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Revolving Commitments
(calculated as if the Defaulting Lender’s Revolving Commitment was reduced to
zero and each Non- Defaulting Lender’s Revolving Commitment had been increased
proportionately); provided that the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure may not in any event exceed the Revolving Commitment
of such Non-Defaulting Lender as in effect at the time of such reallocation; and

 

(iv)                                 to the extent that any portion (the
“unreallocated portion”) of the LC Exposure and the Swingline Exposure of any
Defaulting Lender cannot be reallocated pursuant to clause (i) above for any
reason, the Borrower will, not later than ten (10) Business Days after demand by
the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender), do any combination of the following: (x) Cash Collateralize
the obligations of the Borrower to the Issuing Bank or the Swingline Lender in
respect of such LC Exposure or such Swingline Exposure, as the case may be, in
an amount at least equal to the aggregate amount of the unreallocated portion of
the LC Exposure and the Swingline Exposure of such Defaulting Lender, (y) in the
case of such Swingline Exposure, prepay and/or Cash Collateralize in full the
unreallocated portion thereof, or (z) make other arrangements satisfactory to
the Administrative Agent, the Issuing Bank and the Swingline Lender in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender;

 

provided that neither any such reallocation nor any payment by a Non-Defaulting
Lender pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swingline

 

51

--------------------------------------------------------------------------------


 

Lender or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender.

 

(b)                                 If the Borrower, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree in writing in their discretion
that any Defaulting Lender has ceased to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice, and subject to any conditions set forth
therein, the LC Exposure and the Swingline Exposure of the other Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment, and such
Lender will purchase at par such portion of outstanding Revolving Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Exposure of the Lenders
to be on a pro rata basis in accordance with their respective Revolving
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non- Defaulting Lender (and such Revolving Credit Exposure of each Lender
will automatically be adjusted on a prospective basis to reflect the foregoing).
If any cash collateral has been posted with respect to the LC Exposure or the
Swingline Exposure of such Defaulting Lender, the Administrative Agent will
promptly return such cash collateral to the Borrower; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

 

(c)                                  So long as any Lender is a Defaulting
Lender, the Issuing Bank will not be required to issue, amend, extend, renew or
increase any Letter of Credit, and the Swingline Lender will not be required to
fund any Swingline Loans, as applicable, unless it is satisfied that 100% of the
related LC Exposure and Swingline Exposure after giving effect thereto is fully
covered or eliminated by any combination satisfactory to the Issuing Bank or the
Swingline Lender, as the case may be, of the following:

 

(i)                                        in the case of a Defaulting Lender,
the Swingline Exposure and the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders as provided in subsection (a)(i) of
this Section;

 

(ii)                                     in the case of a Defaulting Lender,
without limiting the provisions of subsection (a)(iv) of this Section, the
Borrower Cash Collateralizes its reimbursement obligations in respect of such
Letter of Credit or such Swingline Loan in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender in respect of such Letter of Credit or such Swingline
Loan, or the Borrower makes other arrangements satisfactory to the
Administrative Agent, the Issuing Bank and the Swingline Lender, as the case may
be, in their sole discretion to protect them against the risk of non-payment by
such Defaulting Lender; and

 

(iii)                                  in the case of a Defaulting Lender, the
Borrower agrees that the face amount of such requested Letter of Credit or the
principal amount of such requested Swingline Loan will be reduced by an amount
equal to the unreallocated, non-Cash

 

52

--------------------------------------------------------------------------------


 

Collateralized portion thereof as to which such Defaulting Lender would
otherwise be liable, in which case the obligations of the Non-Defaulting Lenders
in respect of such Letter of Credit or such Swingline Loan will, subject to the
limitation in the proviso below, be on a pro rata basis in accordance with the
Commitments of the Non-Defaulting Lenders, and the pro rata payment provisions
of Section 2.21 will be deemed adjusted to reflect this provision; provided that
the sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not
in any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reduction.

 

(d)                                 Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of a
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall, unless the Administrative
Agent determines that such application entails a material risk of violation of
applicable law or order, be applied at such time or times as may be determined
by the Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Lender to the Issuing Bank hereunder; third, to Cash Collateralize for the
benefit of the Issuing Bank such Defaulting Lender’s LC Exposure; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize such Defaulting
Lender’s LC Exposure with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as the Revolving Credit Exposure of each Lender is held in
accordance with such Lender’s Commitment without giving effect to
Section 2.27(a)(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.27(d) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

53

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1.                                                        Conditions
To Effectiveness. The obligations of the Lenders (including the Swingline
Lender) to make Loans and the obligation of the Issuing Bank to issue any Letter
of Credit hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 10.2).

 

(a)                                 The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including upfront fees for the Lenders and reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder, under any other Loan Document and under any agreement with
the Administrative Agent or the Joint Lead Arrangers.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received the following:

 

(i)                                        a counterpart of this Agreement
signed by or on behalf of each party hereto or written evidence satisfactory to
the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;

 

(ii)                                     duly executed Revolving Credit Notes
payable to each Lender and the Swingline Note payable to the Swingline Lender,
in each case, only if requested by such Lender at least one (1) Business Day
prior to the Closing Date;

 

(iii)                                  [Reserved].

 

(iv)                                 a certificate of the Secretary or Assistant
Secretary of the General Partner in the form of Exhibit 3.1(b)(iv), attaching
and certifying copies of (x) the bylaws, the partnership agreement, or
comparable organizational documents and authorizations of the Borrower and the
General Partner and (y) resolutions of the board of directors or comparable
governing body of the General Partner and the General Partner on behalf of the
Borrower, authorizing the execution, delivery and performance of the Loan
Documents by the Borrower;

 

(v)                                    certified copies of the articles or
certificate of incorporation, certificate of organization or limited
partnership, or other registered organizational documents of the Borrower and
the General Partner, together with certificates of good standing or existence,
as may be available from the Secretary of State of the jurisdiction of
organization of the Borrower and the General Partner, and each other
jurisdiction where the Borrower is required to be qualified to do business as a
foreign corporation;

 

(vi)                                 a certificate signed by a Responsible
Officer, certifying the name, title and true signature of each officer of the
General Partner executing the Loan Documents on behalf of the Borrower to which
the Borrower is a party;

 

54

--------------------------------------------------------------------------------


 

(vii)                              a favorable written legal opinion from Jon
Dobson, in-house counsel on behalf of the Borrower, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the Borrower and the General Partner, the Loan Documents and the transactions
contemplated therein as the Administrative Agent shall reasonably request;

 

(viii)                           a certificate in the form of
Exhibit 3.1(b)(viii), dated the Closing Date and signed by a Responsible
Officer, certifying that (v) all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law or by any Contractual Obligation of the
Borrower, in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby have been obtained , and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing, (w) no Default or Event of
Default exists, (x) no default or event of default exists in respect of any
Material Indebtedness, (y) all representations and warranties of the Borrower
set forth in the Loan Documents are true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) and
(z) since the date of the financial statements of the Borrower described in
Section 4.4, there shall have been no change which has had or could reasonably
be expected to have a Material Adverse Effect; and

 

(ix)                                 a certificate, dated the Closing Date and
signed by the chief financial officer of the General Partner, confirming that
the Borrower is Solvent before and after giving effect to the transactions
contemplated to occur on the Closing Date.

 

Section 3.2.                                                        Each Credit
Event. The obligation of each Lender to make a Loan and of the Issuing Bank to
issue, amend, renew or extend any Letter of Credit is subject to the
satisfaction of the following conditions:

 

(a)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall
exist;

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, all representations and warranties of the
Borrower set forth in the Loan Documents (other than the representations and
warranties set forth in Section 4.4(b)) shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, extension or renewal of such Letter of Credit, in each case
before and after giving effect thereto; and

 

(c)                                  the Borrower shall have delivered the
required Notice of Borrowing;

 

55

--------------------------------------------------------------------------------


 

Each Loan and each issuance, amendment, extension or renewal of any Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

 

Section 3.3.                                                        Delivery of
Documents. All of the Loan Documents, certificates, legal opinions and other
documents and papers referred to in this Article III, unless otherwise
specified, shall be delivered to the Administrative Agent for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory in all respects to the Administrative Agent.

 

Section 3.4.                                                Effect of Amendment
and Restatement. Upon this Agreement becoming effective pursuant to Section 3.1,
from and after the Closing Date: all terms and conditions of the Existing Credit
Agreement and any other “Loan Document” as defined therein, as amended and
restated by this Agreement and the other Loan Documents being executed and
delivered on the Closing Date, shall be and remain in full force and effect, as
so amended and restated, and shall constitute the legal, valid, binding and
enforceable obligations of the parties thereto to the Lenders and the
Administrative Agent. Without limiting the generality of the foregoing:

 

(a)                                 the terms and conditions of the Existing
Credit Agreement shall be amended and restated as set forth herein and, as so
amended and restated, shall be amended and restated in their entirety, but shall
be amended and restated only with respect to the rights, duties and obligations
among the Borrower, the Lenders and the Administrative Agent accruing from and
after the Closing Date;

 

(b)                                 this Agreement shall not in any way release
or impair the rights, duties or Obligations created pursuant to the Existing
Credit Agreement or any other Loan Document or affect the relative priorities
thereof, in each case to the extent in force and effect thereunder as of the
Closing Date, except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties and Obligations are assumed, ratified and affirmed by the
Borrower;

 

(c)                                  all indemnification obligations of the
Borrower under the Existing Credit Agreement and any other Loan Documents shall
survive the execution and delivery of this Agreement and shall continue in full
force and effect for the benefit of the Lenders, the Administrative Agent, and
any other Person indemnified under the Existing Credit Agreement or any other
Loan Document at any time prior to the Closing Date;

 

(d)                                 the Obligations incurred under the Existing
Credit Agreement shall, to the extent outstanding on the Closing Date, continue
outstanding under this Agreement and shall not be deemed to be paid, released,
discharged, extinguished or otherwise satisfied by the execution of this
Agreement, and this Agreement shall not constitute a refinancing, substitution
or novation of such Obligations or any of the other rights, duties and
obligations of the parties hereunder;

 

(e)                                  the execution, delivery and effectiveness
of this Agreement shall not operate as a waiver of any right, power or remedy of
the Lenders or the Administrative Agent under the Existing Credit Agreement, nor
constitute a waiver of any covenant, agreement or

 

56

--------------------------------------------------------------------------------


 

obligation under the Existing Credit Agreement, except to the extent that any
such covenant, agreement or obligation is no longer set forth herein or is
modified hereby; and

 

(f)                                   any and all references in the Loan
Documents to the Existing Credit Agreement shall, without further action of the
parties, be deemed a reference to the Existing Credit Agreement, as amended and
restated by this Agreement, and as this Agreement shall be further amended or
amended and restated from time to time hereafter.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

Section 4.1.                                                        Existence;
Power. The Borrower and each of its Subsidiaries (i) is duly organized, validly
existing and in good standing as a corporation, partnership or limited liability
company under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.2.                                                       
Organizational Power; Authorization. The execution, delivery and performance by
the Borrower of the Loan Documents to which it is a party are within the
Borrower’s organizational powers and have been duly authorized by all necessary
organizational, and if required, general partner action. This Agreement has been
duly executed and delivered by the Borrower, and constitutes, and each other
Loan Document to which the Borrower is a party, when executed and delivered by
the Borrower, will constitute, valid and binding obligations of the Borrower,
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

Section 4.3.                                                        Governmental
Approvals; No Conflicts. The execution, delivery and performance by the Borrower
of this Agreement, and of the other Loan Documents to which it is a party (a) do
not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect,(b) will not violate any Requirements of
Law applicable to the Borrower or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (c) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries, except Liens
(if any) created under the Loan Documents.

 

57

--------------------------------------------------------------------------------


 

Section 4.4.                                                        Financial
Statements.

 

(a)                                 The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2015 and the related consolidated statements of income,
partners’ equity and cash flows for the Fiscal Year then ended audited by KPMG
LLP and (ii) the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of September 30, 2016, and the related unaudited consolidated
statements of income and cash flows for the Fiscal Quarter and year-to-date
period then ending, certified by a Responsible Officer. Such financial
statements fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii).

 

(b)                                 Since December 31, 2015, there have been no
changes with respect to the Borrower, its Subsidiaries, Northern Border, GLGT,
and to the Borrower’s knowledge PNGTS which have had or could reasonably be
expected to have, singly or in the aggregate, a Material Adverse Effect.

 

Section 4.5.                                                        Litigation
and Environmental Matters.

 

(a)                                 No litigation, investigation or proceeding
of or before any arbitrators or Governmental Authorities is pending against or,
to the knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable likelihood of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

 

(b)                                 Except for the matters set forth on Schedule
4.5 and except as could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 4.6.                                                        Compliance
with Laws and Agreements. The Borrower and each Subsidiary is in compliance with
(a) all Requirements of Law and all judgments, decrees and orders of any
Governmental Authority and (b) all indentures, agreements or other instruments
binding upon it or its properties, except where non-compliance, either singly or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 4.7.                                                        Investment
Company Act, Etc. Neither the Borrower nor any of its Subsidiaries is (a) an
“investment company” or is “controlled” by an “investment company”, as such
terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, as amended, or (b) otherwise subject to any other regulatory scheme
limiting its ability to incur debt or requiring any approval or consent from or
registration or filing with, any Governmental Authority in connection therewith,
except those as have been obtained or made and are in full force and effect.

 

58

--------------------------------------------------------------------------------


 

Section 4.8.                                                        Taxes.
(i) The Borrower and its Subsidiaries and each other Person for whose taxes the
Borrower or any Subsidiary is liable have timely filed or caused to be filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except where the same are currently being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as the case may be, has set aside on its books adequate reserves in
accordance with GAAP. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated.

 

(ii) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

Section 4.9.                                                        Margin
Regulations. None of the proceeds of any of the Loans or Letters of Credit will
be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulation U. Neither the Borrower nor its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying “margin stock.”

 

Section 4.10.                                                 ERISA. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. With
respect to the Plans, (a) the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and (b) the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans, where the liability,
if any, in (a) or (b) above could reasonably be expected to result in a Material
Adverse Effect.

 

Section 4.11.                                                 Ownership of
Property. Except as could not reasonably be expected to result in a Material
Adverse Effect:

 

(a)                                 Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all of its real and personal
property material to the operation of its business, including all such
properties reflected in the most recent audited consolidated balance sheet of
the Borrower referred to in Section 4.4 or purported to have been acquired by
the Borrower or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement.

 

59

--------------------------------------------------------------------------------


 

All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiaries are valid and subsisting and are
in full force.

 

(b)                                 Except as could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect,
each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise has
the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person.

 

(c)                                  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts with such deductibles and covering such risks of loss
or damage of the kinds customarily carried by companies in the same or similar
businesses operating in the same or similar locations, which may include self-
insurance, if determined by the Borrower to be reasonably prudent and consistent
with business practices as in effect on the date hereof.

 

Section 4.12.                                                 Disclosure. The
Borrower has disclosed to the Lenders all agreements, instruments, and corporate
or other restrictions to which the Borrower or any of its Subsidiaries is
subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports (including without limitation all reports that the
Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not materially
misleading;

 

Section 4.13.                                                 Labor Relations.
There are no strikes, lockouts or other material labor disputes or grievances
against the Borrower or any of its Subsidiaries, or, to the Borrower’s
knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against the Borrower or any of its Subsidiaries, or to the
Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.14.                                                 Subsidiaries.
Schedule 4.14 attaches a true and complete organizational chart of the Borrower
and all of its Subsidiaries (including the ownership of Northern Border,
Tuscarora, GLGT and PNGTS, in each case as of the Closing Date, which Schedule
the Borrower shall update upon notice to the Administrative Agent promptly
following the completion of any material Permitted Acquisition and promptly
following the incorporation, organization or formation of any material
Subsidiary.

 

60

--------------------------------------------------------------------------------

 

Section 4.15.                   Solvency. After giving effect to the execution
and delivery of the Loan Documents, the making of the Loans under this
Agreement, the Borrower and the Borrower together with its Subsidiaries taken as
a whole will be Solvent.

 

Section 4.16.                   OFAC. The Borrower (i) is not a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) does not knowingly engage in any
dealings or transactions prohibited by Section 2 of such executive order, or is
not otherwise knowingly associated with any such person in any manner violative
of Section 2 of such executive order, or (iii) is not a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

Section 4.17.                   Patriot Act. The Borrower is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

Section 4.18.                   Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with applicable Sanctions, and the Borrower, its Subsidiaries and
their respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with applicable Sanctions that could
result in a material fine or penalty to the Borrower or its Subsidiaries. None
of the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers, employees or agents is a
Sanctioned Person. No part of the proceeds of any Loans hereunder will be used
directly or indirectly (i) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended and in
effect from time to time in any respect that is material in relation to the
business, operations, assets or properties of the Borrower and its Subsidiaries
taken as a whole; or (ii) to fund any operations in, finance any investments or
activities in or make any payments to a Sanctioned Person or a Sanctioned
Country.

 

Section 4.19.                   EEA Financial Institution; Other Regulations.
Neither the Borrower nor any Subsidiary is an EEA Financial Institution.

 

61

--------------------------------------------------------------------------------


 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees that:

 

Section 5.1.                     Financial Statements and Other Information. The
Borrower will deliver to the Administrative Agent and each Lender:

 

(a)           as soon as available and in any event within 105 days after the
end of each Fiscal Year of the Borrower, a copy of the annual audited financial
statements for such Fiscal Year for the Borrower and its Subsidiaries,
containing a consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of
income, partners’ equity and cash flows (together with all footnotes thereto) of
the Borrower and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and reported on by KPMG LLP or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;

 

(b)           as soon as available and in any event within 45 days after the end
of each of the first three Fiscal Quarters of any Fiscal Year of the Borrower,
an unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such Fiscal Quarter and the related unaudited consolidated and
consolidating statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of the Borrower’s previous
Fiscal Year;

 

(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate; and

 

(d)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

 

So long as the Borrower is required to file periodic reports under
Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, the Borrower’s obligation to deliver the financial statements referred
to in clauses (a) and (b) shall be deemed satisfied upon the filing of such
financial statements in the EDGAR system and the giving by the Borrower of
notice to the Lenders and the Administrative Agent as to the public availability
of such financial statements from such source (which notice may be included in
the Compliance Certificate delivered pursuant to clause (c) above).

 

62

--------------------------------------------------------------------------------


 

Section 5.2.                   Notices of Material Events. The Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against the Borrower or any
Subsidiary which could reasonably be expected to result in a Material Adverse
Effect;

 

(c)           the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

(d)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, since the Closing Date, could reasonably
be expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding the Designated Threshold; and

 

(e)           the occurrence of any default or event of default, or the receipt
by the Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, in respect of any Material Indebtedness of the
Borrower or any of its Subsidiaries.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.3.                   Existence; Conduct of Business. The Borrower
will, and will cause each of its Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and maintain in full force and effect its
(a) legal existence; provided, that nothing in this Section 5.3(a) shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.3 and (b) its respective rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names except for any
failure to preserve, renew or maintain any such right, license, permit,
privilege, franchise, patent, copyright, trademark or trade name as could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.4.                     Compliance with Laws, Etc. The Borrower will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and requirements of any Governmental Authority applicable to its
business and properties, including, without limitation, all Environmental Laws,
ERISA and OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents
which are acting or benefitting in any capacity in connection with this
Agreement with Anti-Corruption Laws and applicable Sanctions.

 

63

--------------------------------------------------------------------------------


 

Section 5.5.                     Payment of Obligations. The Borrower will, and
will cause each of its Subsidiaries to, pay and discharge at or before maturity,
all of its obligations and liabilities (including without limitation all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make any such payment could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.6.                     Books and Records. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of the Borrower in conformity
with GAAP.

 

Section 5.7.                     Visitation, Inspection, Etc. The Borrower will,
and will cause each of its Subsidiaries to, permit at any reasonable time and
from time to time and upon reasonable notice, the Administrative Agent or any of
its agents or representatives, to (i) permit the Administrative Agent or any
representatives thereof to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Borrower and any of its Subsidiaries with any of their officers or directors
and (ii) use commercially reasonable efforts to provide for the Administrative
Agent or any representatives thereof (in the presence of representatives of the
Borrower) to meet with the independent certified public accountants; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
of such visit or inspection shall be required of the Borrower and its
Subsidiaries; provided, further, that any such visits or inspections shall be
subject to such conditions as the Borrower and each of its Subsidiaries shall
deem necessary based on reasonable considerations of safety and security; and
provided, further, that neither the Borrower nor any Subsidiary shall be
required to disclose to the Administrative Agent or any representatives thereof
any information which is subject to the attorney-client privilege or attorney
work-product privilege properly asserted by the applicable Person to prevent the
loss of such privilege in connection with such information or which is prevented
from disclosure pursuant to a confidentiality agreement with third parties.

 

Section 5.8.                     Maintenance of Properties; Insurance. The
Borrower will, and will cause each of its Subsidiaries to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except as could not reasonably be
expected to have a Material Adverse Effect, and (b) maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business, and the properties and business of its Subsidiaries,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations, which
may include self-insurance, if determined by the Borrower to be reasonably
prudent and consistent with business practices as in effect on the date hereof.

 

Section 5.9.                     Use of Proceeds and Letters of Credit. The
Borrower will use the proceeds of all Loans to refinance existing Indebtedness,
pay related fees and expenses, finance working capital needs and capital
expenditures and for other general corporate purposes of the

 

64

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries, including future possible acquisitions and future
possible drop-downs of assets into the Borrower. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that would
violate any rule or regulation of the Board of Governors of the Federal Reserve
System, including Regulations T, U or X. All Letters of Credit will be used for
general corporate purposes.

 

Section 5.10.        Maintenance of Tax Status. To the extent permitted by
Requirements of Law, the Borrower shall take all action necessary to prevent the
Borrower from being, and will take no action which would have the effect of
causing the Borrower to be, treated as an association taxable as a corporation
or otherwise to be taxed as an entity for U.S. federal income tax purposes.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees that:

 

Section 6.1.           Leverage Ratio. The Borrower and its Subsidiaries will
maintain on a consolidated basis as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending September 30, 2016, a Leverage Ratio
of not greater than 5.00:1.00 (the “Required Threshold”); provided, however,
that if the Borrower consummates one or more Permitted Acquisitions with a total
consideration of $30,000,000 or more during any Fiscal Quarter, then the
Required Threshold shall be increased to 5.50 to 1.00 for (i) the Fiscal Quarter
in which such acquisition occurs (the “Acquisition Quarter”) and (ii) the two
(2) Fiscal Quarters following the Acquisition Quarter, and shall be decreased to
5.00 to 1.00 as of the last day of each Fiscal Quarter thereafter (unless
subsequently increased pursuant to this proviso in connection with another
Permitted Acquisition); provided, however that in determining compliance with
the Leverage Ratio, Permitted Subordinated Debt in an amount not to exceed
$300,000,000 shall not be included in such calculation. The Borrower’s
compliance with this requirement shall be calculated on a rolling four quarter
basis, measured on the last day of each Fiscal Quarter. For purposes of the
foregoing, to the extent Consolidated Total Funded Debt includes outstanding
amounts under Hybrid Securities, then a portion of the amount of such Hybrid
Securities not to exceed a total of 15% of Total Capitalization may be excluded
from Consolidated Total Funded Debt (the “Excluded Hybrid Securities”).

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the Termination Date, the Borrower covenants and agrees that:

 

Section 7.1.           Indebtedness. The Borrower will not permit any of its
Subsidiaries to create, incur, assume or suffer to exist any Indebtedness,
except (“Permitted Indebtedness”):

 

65

--------------------------------------------------------------------------------


 

(a)              Indebtedness of the Subsidiaries of the Borrower listed in
Schedule 7.1 and existing on the date of this Agreement and extensions,
renewals, refinancings and replacements thereof; provided that (A) the principal
amount of any such refinancing does not exceed the principal amount of the
Indebtedness being refinanced plus the amount of fees, expenses, premiums and
accrued interest paid in connection with such refinancing and (B) the final
maturity of such refinancing debt is not shorter than the maturity of the
Indebtedness being replaced;

 

(b)                                         endorsements of checks or drafts in
the ordinary course of business;

 

(c)              Indebtedness of the Subsidiaries of the Borrower resulting from
loans made by the Borrower to a Subsidiary or loans made by a Subsidiary to
another Subsidiary;

 

(d)              other Indebtedness of the Subsidiaries of the Borrower
(excluding Indebtedness otherwise permitted in this Section 7.1) which does not
exceed the Designated Threshold outstanding at any time in the aggregate.;

 

(e)                                          Permitted Subordinated Debt;

 

(f)              Guarantees of the Subsidiaries of the Borrower in respect of
Permitted Indebtedness of other Subsidiaries of the Borrower or Guarantees of
the Subsidiaries of the Borrower in respect of Indebtedness of the Borrower
permitted by this Agreement;

 

(g)              Indebtedness of any Person which becomes a Subsidiary of the
Borrower after the Closing Date and extensions, renewals, refinancings and
replacements thereof; provided that (A) the principal amount of any such
refinancing does not exceed the principal amount of the Indebtedness being
refinanced plus the amount of reasonable fees, expenses, premiums and accrued
interest paid in connection with such refinancing and (B) the final maturity of
such refinancing debt is not shorter than the maturity of the Indebtedness being
replaced; provided further, that (1) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created or incurred in contemplation of
or in connection with such Person becoming a Subsidiary and (2) no Default or
Event of Default exists at the time such Person becomes a Subsidiary and
immediately after such Person becomes a Subsidiary; and

 

(h)              Hedging Obligations arising under Hedging Transactions
permitted by Section 7.9;

 

provided, however, no Indebtedness otherwise permitted under this Section 7.1
shall be permitted if, after giving effect to the incurrence thereof, any
Default or Event of Default shall have occurred and be continuing.

 

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred shares or other preferred partnership, limited liability company or
other equity interests that (i) mature or are mandatorily redeemable pursuant to
a sinking fund obligation or otherwise, (ii) are or may become redeemable or
repurchaseable by the Borrower or such Subsidiary at the option of any holders
thereof, in whole or in part or (iii) are convertible or exchangeable at the
option of any holders thereof for Indebtedness not permitted by this Agreement,
on or prior to, in the case of clause (i), (ii) or (iii), the first anniversary
of the Revolving Commitment Termination Date.

 

66

--------------------------------------------------------------------------------


 

Section 7.2.           Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired, except:

 

(a)           Permitted Encumbrances;

 

(b)           any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;

 

(c)           purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by this Agreement,
(ii) such Lien attaches to such asset concurrently or within one (1) year after
the acquisition, improvement or completion of the construction thereof;
(iii) such Lien does not extend to any other asset; and (iv) the Indebtedness
secured thereby does not exceed the original cost of acquiring, constructing or
improving such fixed or capital assets;

 

(d)           any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower, (ii) existing on any asset of any
Person at the time such Person is merged with or into the Borrower or any
Subsidiary of the Borrower or (iii) existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition;

 

(e)           extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (f) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;

 

(f)            any right which any municipal or governmental body or agency may
have by virtue of any franchise, license, contract or status to purchase or
designate a purchaser of, or order the sale of, any property of the Borrower or
any Subsidiary upon payment of reasonable compensation therefor or to terminate
any franchise, license or other rights or to regulate the property and business
of the Borrower or any Subsidiary;

 

(g)           Liens on cash and cash equivalents granted pursuant to master
netting agreements entered into in the ordinary course of business in connection
with Hedging Transactions; provided that (i) the transactions secured by such
Liens are governed by standard International Swaps and Derivatives
Association, Inc. (“ISDA”) documentation, and (ii) such Hedging Transactions
consist of derivative transactions contemplated to be settled in cash and not by
physical delivery and are designed to minimize the risk of fluctuations in oil
and gas prices, interest rates or foreign currency rates with respect to the
Borrower’s and its Subsidiaries’ operations in the ordinary course of its
business;

 

67

--------------------------------------------------------------------------------


 

(h)           Liens pursuant to master netting agreements entered into in the
ordinary course of business in connection with Hedging Transactions, in each
case pursuant to which the Borrower or any Subsidiary of the Borrower, as a
party to such master netting agreement and as pledgor, pledges or otherwise
transfers to the other party to such master netting agreement, as pledgee, in
order to secure the Borrower’s or such Subsidiary’s obligations under such
master netting agreement, a Lien upon and/or right of set off against, all
right, title, and interest of the pledgor in any obligations of the pledgee owed
to the pledgor, together with all accounts and general intangibles and payment
intangibles in respect of such obligations and all dividends, interest, and
other proceeds from time to time received, receivable, or otherwise distributed
in respect of, or in exchange for, any or all of the foregoing;

 

(i)            Liens securing Indebtedness permitted under Section 7.1(g);

 

(j)            Liens not otherwise permitted by this Section 7.2 if at the time
of, and after giving effect to, the creation or assumption of any such Lien, the
aggregate of all obligations of the Borrower and its Subsidiaries secured by any
Liens not otherwise permitted hereby, together with all net sale proceeds from
Sale-Leaseback Transactions (other than Sale- Leaseback Transactions described
in clauses (i), (ii) and (iv) in the definition of “Permitted Sale- Leaseback
Transaction”), does not exceed 15% of Consolidated Net Tangible Assets at any
one time outstanding; and

 

(k)           Liens securing Indebtedness pursuant to the Indenture Agreement;
provided, however, in the event the obligations outstanding under the Indenture
Agreement (the “Indenture Obligations”) are equally and ratably secured, the
Borrower shall cause all of the Obligations outstanding hereunder to be equally
and ratably secured with, or prior to, such Indenture Obligations so long as
such Indenture Obligations shall be so secured.

 

For purposes of making the calculation in paragraph (j) above, with respect to
any such secured obligations of a non-wholly-owned Subsidiary with no recourse
to the Borrower or any wholly-owned Subsidiary thereof, only that portion of the
aggregate principal amount of such secured obligations reflecting the Borrower’s
pro rata ownership interest in such non- wholly-owned Subsidiary shall be
included in making such calculation.

 

Section 7.3.           Fundamental Changes.

 

(a)           The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all of its assets (in
each case, whether now owned or hereafter acquired) or all or substantially all
of the Capital Stock of its Subsidiaries (in each case, whether now owned or
hereafter acquired) or liquidate or dissolve; provided, that if at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, then (i) the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary; (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to the Borrower or to another Subsidiary, and (iv) any Subsidiary may sell,
lease, transfer or otherwise dispose of (in a single transaction or

 

68

--------------------------------------------------------------------------------


 

a series of transactions) all of its assets (in each case, whether now owned or
hereafter acquired) or all or substantially all of the Capital Stock of its
Subsidiaries or may liquidate or dissolve if the Borrower determines in good
faith that such sale, lease, transfer, disposition, liquidation or dissolution
is in the best interests of the Borrower and is not materially disadvantageous
to the Lenders; provided, however, that in no event shall any such merger,
consolidation, sale, transfer, lease or other disposition whether or not
otherwise permitted by this Section 7.3 have the effect of releasing the
Borrower from any of its obligations and liabilities under this Agreement or the
other Loan Documents.

 

(b)              So long as Northern Border is a Significant Subsidiary of the
Borrower, the Borrower shall not provide its consent to, or vote to, permit
Northern Border to lease, sell or otherwise dispose of its assets to any other
Person except: (i) sales of inventory, investments, and other assets in the
ordinary course of business, (ii) leases, sales or other dispositions of its
assets that, together with all other assets of Northern Border previously
leased, sold or disposed of (other than disposed of pursuant to this
Section 7.3(b)) during the twelve-month period ending with the month in which
any such lease, sale or other disposition occurs, do not constitute a
substantial portion of the assets of Northern Border, (iii) sales of assets
which are concurrently leased back, (iv) dispositions of assets which are
obsolete or no longer used or useful in the business of Northern Border, and
(v) as permitted pursuant to the Northern Border Partnership Agreement as in
effect on the Closing Date.

 

(c)              So long as GLGT is a Significant Subsidiary of the Borrower,
the Borrower shall not provide its consent to, or vote to, permit GLGT to lease,
sell or otherwise dispose of its assets to any other Person except: (i) sales of
inventory, investments, and other assets in the ordinary course of business,
(ii) leases, sales or other dispositions of its assets that, together with all
other assets of GLGT previously leased, sold or disposed of (other than disposed
of pursuant to this Section 7.3(c)) during the twelve-month period ending with
the month in which any such lease, sale or other disposition occurs, do not
constitute a substantial portion of the assets of GLGT, (iii) sales of assets
which are concurrently leased back, (iv) dispositions of assets which are
obsolete or no longer used or useful in the business of GLGT, and (v) as
permitted pursuant to the GLGT Partnership Agreement as in effect on the Closing
Date.

 

(d)              So long as PNGTS is a Significant Subsidiary of the Borrower,
the Borrower shall not provide its consent to, or vote to, permit PNGTS to
lease, sell or otherwise dispose of its assets to any other Person except:
(i) sales of inventory, investments, and other assets in the ordinary course of
business, (ii) leases, sales or other dispositions of its assets that, together
with all other assets of PNGTS previously leased, sold or disposed of (other
than disposed of pursuant to this Section 7.3(d)) during the twelve-month period
ending with the month in which any such lease, sale or other disposition occurs,
do not constitute a substantial portion of the assets of PNGTS, (iii) sales of
assets which are concurrently leased back, (iv) dispositions of assets which are
obsolete or no longer used or useful in the business of PNGTS and (v) as
permitted pursuant to the PNGTS Partnership Agreement as in effect on the
Closing Date.

 

(e)              The Borrower shall not engage in any business activity except
(i) the direct or indirect ownership of Capital Stock of TC PipeLines ILP, TC GL
ILP and Tuscarora

 

69

--------------------------------------------------------------------------------


 

ILP, (ii) the ownership or operation of energy infrastructure assets and/or
(iii) such activities as may be incidental or related thereto. Neither TC
PipeLines ILP, TC GL ILP, nor Tuscarora ILP shall, and the Borrower shall not
permit any of its Subsidiaries to, engage, directly or indirectly, in any
business activity not related to the ownership or operation of energy
infrastructure assets.

 

Section 7.4.           Investments, Loans, Etc. The Borrower will not, and will
not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any common stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
or create or form any Subsidiary, except:

 

(a)           Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);

 

(b)                                 Permitted Investments;

 

(c)                                  Guarantees constituting Indebtedness
permitted by Section 7.1;

 

(d)           loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $1,000,000 at any one time
outstanding;

 

(e)           Accounts receivable or other indebtedness and extensions of trade
credit which arose in the ordinary course of such Person’s business;

 

(f)            Prepaid expenses of such Person incurred and prepaid in the
ordinary course of business;

 

(g)           Endorsements of instruments for deposit or collection in the
ordinary course of business;

 

(h)                                 Hedging Transactions permitted by
Section 7.9; and

 

(i)                                     Investments permitted by Section 7.3(f).

 

Section 7.5.           Restricted Payments. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its Capital Stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of Capital Stock or Indebtedness subordinated to the Obligations of
the Borrower or any Guarantee thereof or any options, warrants, or other rights
to purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
Subsidiaries of the Borrower solely in shares of any class of its Capital Stock,

 

70

--------------------------------------------------------------------------------


 

(ii) Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other holders of its Capital
Stock if such Subsidiary is not wholly owned by the Borrower and other wholly
owned Subsidiaries, (iii) so long as no Event of Default has occurred and is
continuing, distributions on the Limited Partnership Units and General Partners’
interests in accordance with the Borrower Partnership Agreement, (iv) Permitted
Tax Distributions, (v) the purchase of Capital Stock related to the exercise of
the Purchaser’s Recission Rights and (vi) payments made with respect to
Permitted Subordinated Debt to the extent allowed by the terms of the agreements
entered into connection therewith, which agreements shall have been approved by
the Administrative Agent and the Required Lenders.

 

Section 7.6.           Transactions with Affiliates. Except as set forth in
Schedule 7.6, the Borrower will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b) any
Restricted Payment permitted by Section 7.5 and (c) any Investment permitted by
Section 7.4.

 

Section 7.7.           Restrictive Agreements. The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any Subsidiary to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, to secure any obligations owing under the Loan Documents,
except by indentures or other agreements governing Indebtedness of the Borrower
requiring that such Indebtedness be secured by an equal and ratable Lien with
any Lien that may be granted to secure any obligations owing under the Loan
Documents, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that the
foregoing shall not apply to (i) restrictions or conditions imposed by law or by
this Agreement or any other Loan Document or any loan or credit agreement or
indenture governing Indebtedness not prohibited by this Agreement,
(ii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) customary provisions in leases restricting the assignment
thereof, (iv) any such covenant contained in a Contractual Obligation granting
or relating to a particular Lien permitted by this Agreement which affects only
the property that is the subject of such Lien, (v) restrictions which are not
more restrictive than those contained in this Agreement and are contained in any
documents governing any Indebtedness incurred after the Closing Date and
permitted in accordance with the provisions of this Agreement, (vi) in the case
of any joint venture, customary restrictions in such person’s organizational or
governing documents or pursuant to any joint venture agreement or stockholders
agreement or (vii) any agreement in effect at the time a Person first became a
Subsidiary, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary and such agreement only
applies to Subsidiaries of such Person.

 

71

--------------------------------------------------------------------------------

 

Section 7.8.                                                        Sale and
Leaseback Transactions. The Borrower will not, and will not permit any of the
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby it
shall sell or transfer any Principal Property, whether now owned or hereinafter
acquired, and thereafter rent or lease such Principal Property or other property
that it intends to use for substantially the same purpose or purposes as the
Principal Property sold or transferred (any such arrangement, a “Sale-Leaseback
Transaction”), other than Permitted Sale-Leaseback Transactions.

 

Section 7.9.                                Hedging
Transactions.                                                The Borrower will
not, and will not permit any of the Subsidiaries to, enter into any Hedging
Transaction, other than Hedging Transactions entered into in the ordinary course
of business to hedge or mitigate risks to which the Borrower or any Subsidiary
is exposed in the conduct of its business or the management of its liabilities.
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of the Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any common stock or
any Indebtedness or (ii) as a result of changes in the market value of any
common stock or any Indebtedness but shall be deemed to exclude any Hedging
Transaction in which the Borrower hedges the issuance price of its Limited
Partnership Units in connection with an anticipated offering of additional
Limited Partnership Units) is not a Hedging Transaction entered into in the
ordinary course of business to hedge or mitigate risks.

 

Section 7.10. Certain Amendments to Cash Distribution Policies and Partnership
Agreements.                                             The Borrower agrees that
it shall not consent to, or vote in favor of, or, in the case of any of the
following that is applicable to a Subsidiary, permit, any amendment of (a) the
cash distribution policies of the Borrower, TC PipeLines ILP, TC GL ILP,
Tuscarora ILP, Northern Border, GLGT, PNGTS or Tuscarora in any manner which
would materially adversely affect the rights and remedies of the Lenders under
and in connection with this Agreement, the Notes or any other Loan Document; or
(b) the Borrower Partnership Agreement, the TC PipeLines ILP Partnership
Agreement, the Tuscarora ILP Partnership Agreement, the Northern Border
Partnership Agreement, the TC GL Partnership Agreement, the GLGT Partnership
Agreement, the PNGTS Partnership Agreement or the Tuscarora Partnership
Agreement in any manner which would (i) have a material adverse effect on the
rights and remedies of the Lenders under and in connection with this Agreement,
the Notes or any other Loan Document; or (ii) result in a Material Adverse
Effect.

 

Section 7.11. Accounting Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.

 

Section 7.12 Government Regulation. The Borrower will not, and will not permit
any of its Subsidiaries to, (a) be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the

 

72

--------------------------------------------------------------------------------


 

Borrower or its Subsidiaries, or (b) fail to provide documentary and other
evidence of the identity of the Borrower or its Subsidiaries as may be requested
by the Lenders or the Administrative Agent at any time to enable the Lenders or
the Administrative Agent to verify the identity of the Borrower or its
Subsidiaries or to comply with any applicable law or regulation, including,
without limitation, Section 326 of the Patriot Act at 31 U.S.C. Section 5318.

 

Section 7.13                                     Sanctions. The Borrower will
not, and will not permit any Subsidiary to, use the proceeds of any Loans
hereunder (i) for the purpose of funding, financing or facilitating any
activities, business or transactions of or with any Sanctioned Person or, to the
extent not in conflict with any other Sanctions, any Canadian Sanctioned Person,
or in any Sanctioned Country or, to the extent not in conflict with any other
Sanctions, in any Canadian Sanctioned Country, or (ii) to in any manner that
would result in the violation of any Sanctions or, to the extent not in conflict
with any other Sanctions, Canadian Sanctions applicable to any party hereto.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1.                                                        Events of
Default. If any of the following events (each an “Event of Default”) shall
occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or of any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount payable under
clause (a) of this Section 8.1) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower in or in connection with this
Agreement or any other Loan Document and any amendments or modifications hereof
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or

 

(d)                                 the Borrower shall fail to observe or
perform any covenant or agreement contained in Sections 5.1, 5.2, or 5.3(a) or
Articles VI or VII; or

 

(e)                                  the Borrower shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
referred to in clauses (a), (b) and (d) above) or any other Loan Document, and
such failure shall remain unremedied for 30 days after the earlier of (i) any
Responsible Officer becomes aware of such failure, or (ii) written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or

 

73

--------------------------------------------------------------------------------


 

(f)                                   the Borrower or any of its Significant
Subsidiaries (whether as primary obligor or as guarantor or other surety) shall
fail to pay any principal of, or premium or interest on, (i) any Material
Indebtedness that is outstanding, when and as the same shall become due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Indebtedness; or any other event shall occur or condition shall exist under
any agreement or instrument relating to such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or permit
the acceleration of, the maturity of such Indebtedness; (ii) any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the stated maturity thereof; or (iii) (A) there occurs under any Hedging
Transaction an Early Termination Date (as defined in such Hedging Transaction)
resulting from an event of default under such Hedging Transaction as to which
the Borrower or any of its Significant Subsidiaries is the Defaulting Party (as
defined in such Hedging Transaction) and the value owed by the Borrower or any
of its Significant Subsidiaries as a result thereof is greater than
(individually or collectively) the Designated Threshold and such amount is not
paid when due under such Hedging Transaction, or (B) there occurs under any
Hedging Transaction an Early Termination Date (as defined in such Hedging
Transaction) resulting from any Termination Event (as so defined) under such
Hedging Transaction as to which the Borrower or any of its Significant
Subsidiaries is an Affected Party (as defined in such Hedging Transaction) and
the value owed by the Borrower or any of its Significant Subsidiaries as a
result thereof is greater than (individually or collectively) the Designated
Threshold and such amount is not paid when due under such Hedging Transaction;
or

 

(g)                                  the General Partner, the Borrower or any of
its Significant Subsidiaries shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of them or
any substantial part of their property, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Section 8.1, (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the General Partner, the Borrower or any of its Significant
Subsidiaries or for a substantial part of their assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any partnership action for the purpose of effecting any of the
foregoing; or

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the General Partner, the Borrower
or any of its Significant Subsidiaries or their debts, or any substantial part
of their assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
General Partner, the Borrower or any of its Significant Subsidiaries or for a
substantial part of their assets, and in any such case, such proceeding or
petition shall

 

74

--------------------------------------------------------------------------------


 

remain undismissed for a period of 60 days or an order or decree approving or
ordering any of the foregoing shall be entered; or

 

(i)                                     the General Partner, the Borrower or any
of its Significant Subsidiaries shall admit in writing its inability to pay, or
shall fail to pay, its debts as they become due; or

 

(j)                                    an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with other ERISA
Events that have occurred, could reasonably be expected to result in liability
to the Borrower or any of its Significant Subsidiaries in an aggregate amount
exceeding the Designated Threshold; or

 

(k)                                 any judgment or order for the payment of
money in excess of the Designated Threshold in the aggregate shall be rendered
against the Borrower or any of its Significant Subsidiaries, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; provided, however, that any such
judgment or order shall not be an Event of Default under this Section 8.1(k) if
and for so long as (i) the amount of such judgment or order is covered (subject
to customary deductibles) by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A-” by A.M. Best Company, has been notified of, and has
not denied coverage of, the amount of such judgment or order; or

 

(l)                                     any non-monetary judgment or order shall
be rendered against the Borrower or any of its Significant Subsidiaries that
could reasonably be expected to have a Material Adverse Effect, and there shall
be a period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(m)                             a Change in Control shall occur or exist.

 

then, and in every such event (other than an event with respect to the General
Partner, the Borrower or any of its Significant Subsidiaries described in clause
(g) or (h) of this Section 8.1) and at any time thereafter during the
continuance of such event, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

75

--------------------------------------------------------------------------------


 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1.                                                        Appointment
of the Administrative Agent.

 

(a)                                 Each Lender irrevocably appoints SunTrust
Bank as the Administrative Agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
under this Agreement and the other Loan Documents, together with all such
actions and powers that are reasonably incidental thereto. The Administrative
Agent may perform any of its duties hereunder or under the other Loan Documents
by or through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub- agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

 

(b)                                 The Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Required Lenders to act for
the Issuing Bank with respect thereto; provided, that the Issuing Bank shall
have all the benefits and immunities (i) provided to the Administrative Agent in
this Article with respect to any acts taken or omissions suffered by the Issuing
Bank in connection with Letters of Credit issued by it or proposed to be issued
by it and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

 

Section 9.2.                                                        Nature of
Duties of the Administrative Agent. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in this Agreement and the
other Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.2), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it, its sub-agents or attorneys-in-fact with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 10.2) or in the absence of its own gross

 

76

--------------------------------------------------------------------------------


 

negligence or willful misconduct. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to the Administrative Agent by the Borrower or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

 

Section 9.3.                                                        Lack of
Reliance on the Administrative Agent.                                      Each
of the Lenders, the Swingline Lender and the Issuing Bank acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, continue to make its own decisions in
taking or not taking of any action under or based on this Agreement, any related
agreement or any document furnished hereunder or thereunder.

 

Section 9.4.                                                        Certain
Rights of the Administrative Agent.           
If                                      the Administrative Agent shall request
instructions from the Required Lenders with respect to any action or actions
(including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act, unless and until it shall have received instructions from such Lenders; and
the Administrative Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders where required by the terms of
this Agreement.

 

Section 9.5.                                                        Reliance by
Administrative Agent.               The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting or other distribution) believed by it
to be genuine and to have been signed, sent or made by the proper Person. The
Administrative Agent may also rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person and shall not incur
any liability for relying thereon. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or not taken by it in accordance with the advice of such counsel,
accountants or experts.

 

77

--------------------------------------------------------------------------------


 

Section 9.6.                        The Administrative Agent in its Individual
Capacity. The bank serving as the Administrative Agent shall have the same
rights and powers under this Agreement and any other Loan Document in its
capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, “holders of Notes”, or any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.

 

Section 9.7.                        Successor Administrative Agent.

 

(a)                                 The Administrative Agent may resign at any
time by giving notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to the approval by the Borrower provided that no
Default or Event of Default shall exist at such time. If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent, which
shall be a commercial bank organized under the laws of the United States of
America or any state thereof or a bank which maintains an office in the United
States, having a combined capital and surplus of at least $500,000,000.

 

(b)                                 Upon the acceptance of its appointment as
the Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. If within 45 days after written
notice is given of the retiring Administrative Agent’s resignation under this
Section 9.7 no successor Administrative Agent shall have been appointed and
shall have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation shall become effective, (ii) the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above. After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.

 

Section 9.8.                                                       
Authorization to Execute other Loan Documents. Each Lender hereby authorizes the
Administrative Agent to execute on behalf of all Lenders all Loan Documents
other than this Agreement.

 

Section 9.9.                                                       
Co-Documentation Agents; Syndication Agent.                          Each Lender
hereby designates Deutsche Bank Securities Inc., Citibank, N.A., HSBC Bank USA
National Association and Mizuho Bank, Ltd. as Co-Documentation Agents and agrees
that the Co-

 

78

--------------------------------------------------------------------------------


 

Documentation Agents shall have no duties or obligations under any Loan
Documents to any Lender or the Borrower. Each Lender hereby designates JPMorgan
Chase Bank, N.A. as Syndication Agent and agrees that the Syndication Agent
shall have no duties or obligations under any Loan Documents to any Lender or
the Borrower.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.                                                 Notices.

 

(a)                                 Written Notices.

 

(i)                                        Except in the case of notices and
other communications expressly permitted to be given by telephone, all notices
and other communications to any party herein to be effective shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopy, as follows:

 

To the
Borrower:                                                                                                   
TC PipeLines, LP
c/o TC PipeLines GP
450-1 Street SW

Calgary, AB T2P5H1
Attention: Corporate Secretary
Telecopy Number: 403.920.2467

 

With a copy
to:                                                                                                           
TC PipeLines, LP
c/o TC PipeLines GP
450-1 Street SW

Calgary, AB T2P5H1

Attention: Vice President and Treasurer
Telecopy Number: 403.920.2358

 

To the Administrative Agent:                                   SunTrust Bank

Mail Code GA-ATL-1929
3333 Peachtree Road, 8th Floor
Atlanta, Ga. 30326

Attention: Carmen Maliza
Telecopy Number: (404) 439-7470

 

79

--------------------------------------------------------------------------------


 

With a copy
to:                                                                                                           
SunTrust Bank Agency Services

303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz

Telecopy Number: (404) 221-2001; and

 

King & Spalding LLP
100 N. Tryon Street, Suite 3900
Charlotte, North Carolina 28202
Attention: Todd Holleman

Telecopy Number: (704) 503-2622

 

To the Issuing
Bank:                                                                              
SunTrust Bank

25 Park Place, N.E. / Mail Code 3706 / 10th Floor
Atlanta, Georgia 30303

Attention: Standby Letter of Credit Dept.
Telecopy Number: (404) 588-8129

 

To the Swingline
Lender:                                                          SunTrust Bank
Agency Services

303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz

Telecopy Number: (404) 221-2001; and

 

To any other
Lender:                                                                            
the address set forth in the Administrative

Questionnaire or the Assignment and Acceptance
Agreement executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that any Notice of Borrowing, any Notice of
Conversion/Continuation, and any notice provided under Section 5.2 or 5.3
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section 10.1.

 

(ii)                                    Any agreement of the Administrative
Agent and the Lenders herein to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Borrower. The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person believed by it to be a Person authorized by the Borrower to give
such notice and the Administrative Agent and Lenders shall not have

 

80

--------------------------------------------------------------------------------


 

any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent or the Lenders in reliance upon such
telephonic or facsimile notice. The obligation of the Borrower to repay the
Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of the Administrative Agent and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.

 

(b)                                 Electronic Communications.

 

(i)                                        Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II unless such Lender, the Issuing Bank, as applicable, and the
Administrative Agent have agreed to receive notices under such Section by
electronic communication and have agreed to the procedures governing such
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(ii)                                     Unless the Administrative Agent
otherwise prescribes, (A) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (B)
notices or communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

 

Section 10.2.                                                 Waiver;
Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or any other Loan Document, and no course of dealing between the Borrower and
the Administrative Agent or any Lender, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder. The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law. No waiver of any provision of this Agreement or any other Loan

 

81

--------------------------------------------------------------------------------


 

Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 10.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

 

(b)                                 No amendment or waiver of any provision of
this Agreement or the other Loan Documents, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or the Borrower and
the Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
spe- cific purpose for which given; provided, that no amendment or waiver shall:
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; provided further,
that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent, the Swingline Lender or the
Issuing Bank without the prior written consent of such Person. Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.

 

Section 10.3.                                                 Expenses;
Indemnification.

 

(a)                                 The Borrower shall pay (i) all reasonable,
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and any amendments, modifications or waivers thereof (whether
or not the transactions contemplated in this Agreement or any other Loan
Document shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in

 

82

--------------------------------------------------------------------------------


 

connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section 10.3, or
in connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that the Borrower shall only be responsible for reimbursing the legal
fees and expenses of one outside counsel for the Administrative Agent, the
Issuing Bank and the Lenders.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent (and any sub- agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final judgment in its favor on such
claim as determined by a court of competent jurisdiction.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid to the Administrative Agent, the Issuing Bank
or the Swingline Lender under clauses (a) or(b) hereof, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Pro Rata Share (determined as of the
time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided, that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

83

--------------------------------------------------------------------------------

 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.

 

(e)           All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.

 

Section 10.4.                Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

(i)    Minimum Amounts.

 

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)   in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall

 

84

--------------------------------------------------------------------------------


 

not be less than $5,000,000, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned.

 

(iii)     Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment; and

 

(C)   the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.

 

(iv)     Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.

 

(v)      No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this

 

85

--------------------------------------------------------------------------------


 

Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.18, 2.19, 2.20 and 10.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed to by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. Information contained in the
Register with respect to any Lender shall be available for inspection by such
Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In establishing and maintaining the Register, the
Administrative Agent shall serve as the Borrower’s agent solely for tax purposes
and solely with respect to the actions described in this Section, and the
Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

 

(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender,
(ii) reduce the principal amount of any Loan owing to, or any participation in
an LC Disbursement or Swingline Loan held by, such Lender or reduce the rate of
interest thereon, or reduce any fees payable to such Lender hereunder,
(iii) postpone the date fixed for any repayment of any principal of any Loan
owing to, or any participation in an LC Disbursement or Swingline Loan held by,
such Lender or interest thereon or any fees payable to such Lender

 

86

--------------------------------------------------------------------------------


 

hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment; provided,
however, that this clause (iii) shall not apply to the postponement of the date
fixed for, or the waiver of any requirement by the Borrower to make, any
optional prepayment under Section 2.11 (it being understood that such
postponement or waiver shall be effective with the written consent of the
Required Lenders), (iv) change Section 2.21(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; or (vi) release all or
substantially all collateral (if any) securing any of the Obligations. Subject
to paragraph (f) of this Section 10.4, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.18, 2.19, and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.4. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.21 as though it were a Lender.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 2.18 and Section 2.20 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant, after
disclosure of such greater payment, is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.20 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.20(e) as though it were a
Lender.

 

(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.5.                Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) of the State of New York.

 

(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of the Supreme Court of
the State of New York sitting in New York county and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent

 

87

--------------------------------------------------------------------------------


 

permitted by applicable law, such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

 

(c)           The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.6.                WAIVER OF JURY TRIAL.  EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7.                Right of Setoff. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender or any of its Affiliates and the Issuing Bank to or for the
credit or the account of the Borrower against any and all Obligations held by
such Lender or the Issuing Bank, as the case may be, irrespective of whether
such Lender or the Issuing Bank shall have made demand hereunder and although
such Obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.27(d) and, pending
such payment, shall be segregated

 

88

--------------------------------------------------------------------------------


 

by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank.

 

Section 10.8.                Counterparts; Integration.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy or other electronic transmission),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the Fee Letter, the other Loan
Documents, and any separate letter agreement(s) relating to any fees payable to
the Administrative Agent constitute the entire agreement among the parties
hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.

 

Section 10.9.                Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.18, 2.19, 2.20, and 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof;
provided that the provisions of Sections 2.18, 2.19 and 2.20 shall only survive
and remain in full force and effect until the first anniversary of the
Termination Date. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.

 

Section 10.10.              Severability.  Any provision of this Agreement or
any other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11.              Confidentiality.  Each of the Administrative Agent,
the Issuing Bank and each Lender agrees to take normal and reasonable
precautions to maintain the

 

89

--------------------------------------------------------------------------------


 

confidentiality of any confidential information provided to it by the Borrower
or any Subsidiary, except that such information may be disclosed (i) to any
Related Party of the Administrative Agent, the Issuing Bank or any such Lender,
including without limitation accountants, legal counsel and other advisors with
a reasonable need for such information (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential on
substantially the same terms as provided herein), (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority or
self-regulatory body having or claiming authority to regulate or oversee any
aspect of the Administrative Agent’s or any Lender’s business or businesses,
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or
(vii) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information;
provided that, in the case of clauses (ii) or (iii), with the exception of
disclosure to bank regulatory authorities, the Administrative Agent, the Issuing
Bank and each Lender agree, to the extent practicable and legally permissible,
to give the Borrower prompt prior notice so that it may seek a protective order
or other appropriate remedy.

 

Section 10.12.              Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

 

Section 10.13.              Patriot Act.  The Administrative Agent and each
Lender to whom the Patriot Act applies hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act. The Borrower shall,
and shall cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such other actions as are reasonably
requested

 

90

--------------------------------------------------------------------------------


 

by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.

 

Section 10.14.              Non-Recourse to the General Partner and Associated
Persons.  The Administrative Agent, the Issuing Bank and each Lender agrees on
behalf of itself and its successors, assigns and legal representatives, that
neither the General Partner nor any Person which is a partner, shareholder,
member, owner, officer, director, supervisor, trustee or other principal
(collectively, “Associated Persons”) of the Borrower, the General Partner, or
any of their respective successors or assigns, shall have any personal liability
for the payment or performance of any of the Borrower’s obligations hereunder or
under any of the Notes and no monetary or other judgment shall be sought or
enforced against the General Partner or any of such Associated Persons or any of
their respective successors or assigns. Notwithstanding the foregoing, neither
the Administrative Agent, the Issuing Bank nor any Lender shall be deemed barred
by this Section 10.14 from asserting any claim against any Person based upon an
allegation of fraud or misrepresentation.

 

Section  10.15              Patriot Act.  The Administrative Agent and each
Lender hereby notifies the Loan Parties that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and each of its Subsidiaries, which information includes
the name and address of such Borrower and Subsidiary and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
such Borrower or Subsidiary in accordance with the Patriot Act.

 

Section 10.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                    a reduction in full or in part or cancellation of any
such liability;

 

(ii)                   a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

91

--------------------------------------------------------------------------------


 

(iii)                  the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

92

--------------------------------------------------------------------------------

 

 

BORROWER:

 

 

 

TC PIPELINES, LP

 

 

 

By: TC PipeLines GP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Nathaniel A. Brown

 

Name:

Nathaniel A. Brown

 

Title:

Controller and Principal Financial Officer

 

 

 

 

By:

/s/ Jon A. Dobson

 

Name:

Jon A. Dobson

 

Title:

Secretary

 

 

[Signature Page to TC Pipelines Third A&R Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Carmen Malizia

 

Name:

Carmen Malizia

 

Title:

Director

 

 

[Signature Page to TC Pipelines Third A&R Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Peter Kardos

 

Name:

Peter Kardos

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

[Signature Page to TC Pipelines Third A&R Revolving Credit Agreement]

 

 

--------------------------------------------------------------------------------


 

 

Export Development Canada,

 

as a Lender

 

 

 

 

By:

/s/ Duncan Filshie

 

/s/ Ryan Smith

Name:

Duncan Filshie

 

Ryan Smith

Title:

Financing Manager

 

Financing Manager

 

 

[Signature Page to TC Pipelines Third A&R Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA N.A.

 

as a Lender

 

 

 

 

Alexander Rea

 

 

Senior Vice President

 

 

Multinationals

 

 

#19168

 

 

 

By:

/s/ Alexander Rea

 

Name:

Alexander Rea

 

Title:

Director

 

 

[Signature Page to TC Pipelines Third A&R  Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Juan J. Jayellana

 

Name:

Juan J. Jayellana

 

Title:

Executive Director

 

 

[Signature Page to TC Pipelines Third A&R Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.

 

as a Lender

 

 

 

 

 

By:

/s/ Brad C. Crilly

 

Name:

Brad C. Crilly

 

Title:

Managing Director

 

 

[Signature Page to TC Pipelines Third A&R Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi  UFJ, Ltd.,

 

as a Lender

 

 

 

 

 

By:

/s/ Kevin Sparks

 

Name:

Kevin Sparks

 

Title:

Director

 

 

[Signature Page to TC Pipelines Third A&R Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bani, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Nathan Starr

 

Name:

Nathan Starr

 

Title:

Vice President

 

 

[Signature Page to TC Pipelines Third A&R Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 

Execution Version

 

Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE FOR REVOLVING LOANS

 

Pricing
Level

 

Rating Category

 

Applicable Margin for
Revolving Loans

 

Applicable Percentage
for Commitment Fee

I

 

Greater than or equal to
Baa1/BBB+

 

1.125% per annum

 

0.125% per annum

II

 

Baa2/BBB

 

1.250% per annum

 

0.150% per annum

III

 

Baa3/BBB-

 

1.500% per annum

 

0.200% per annum

IV

 

Ba1/BB+

 

1.750% per annum

 

0.250% per annum

V

 

Less than
Ba1/BB+

 

2.000% per annum

 

0.300% per annum

 

--------------------------------------------------------------------------------


 

Schedule II

 

[Reserved.]

 

--------------------------------------------------------------------------------


 

Execution Version

 

Schedule III

 

COMMITMENT AMOUNTS

 

Lender

 

Revolving Commitment
Amount

 

SunTrust Bank

 

$

70,000,000

 

JPMorgan Chase Bank, N.A.

 

$

70,000,000

 

Citibank, N.A.

 

$

65,000,000

 

Deutsche Bank AG New York Branch

 

$

65,000,000

 

HSBC Bank USA National Association

 

$

65,000,000

 

Mizuho Bank, Ltd.

 

$

65,000,000

 

Export Development Canada

 

$

44,000,000

 

Wells Fargo Bank, N.A.

 

$

44,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

12,000,000

 

Total:

 

$

500,000,000

 

 

--------------------------------------------------------------------------------


 

Execution Version

 

SCHEDULE 4.5

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

Execution Version

 

SCHEDULE 4.14

 

SUBSIDIARIES

 

See attached organizational chart

 

--------------------------------------------------------------------------------


 

[g11043ki23i001.gif]

--------------------------------------------------------------------------------


 

Execution Version

 

SCHEDULE 7.1

 

OUTSTANDING INDEBTEDNESS

 

1.              Indenture, Assignment and Security Agreement dated as at
December 21, 1995 (between Tuscarora Gas Transmission Company and Wilmington
Trust Company, as Trustee), as supplemented by (i) a Third Supplemental
Indenture dated as of March 15, 2002 relating to up to $10,000,000 Principal
Amount of 6.89% Senior Secured Notes, Series C, due December 21, 2012 (the
“Tuscarora Series C Notes”) and (ii) a Fourth Supplemental Indenture dated as of
December 21, 2010 relating to up to $27,000,000 Principal Amount of 3.82% Senior
Secured Notes, Series D, due August 21, 2017 (the “Tuscarora Series D Notes”). 
The outstanding principal balance for the Tuscarora Series C Notes is $3,486,715
and for the Tuscarora Series D Notes is $27,000,000, for a total of $30,486,715.

 

2.              Note Purchase Agreement dated as of June 1, 2005 between Gas
Transmission Northwest Corporation and those purchasers party thereto, with
respect to $100,000,000 5.29% Senior Unsecured Notes due June 1, 2020 and
$150,000,000 5.69% Senior Unsecured Notes due June 1, 2035.

 

3.              Term Loan Agreement in aggregate principal amount of $75,000,000
dated as of June 1, 2015 between Gas Transmission Northwest LLC and the lenders
from time to time party thereto.

 

4.              Term Loan Agreement in aggregate principal amount of $9,500,000
dated as of April 29, 2016 between Tuscarora Gas Transmission Company and the
lenders from time to time party thereto.

 

--------------------------------------------------------------------------------


 

Execution Version

 

SCHEDULE 7.2

 

EXISTING LIENS

 

1.              Wilmington Trust Company, as Trustee, has a lien on Tuscarora’s
right, title and interest in certain Collateral Security Transportation
Contracts, Support Agreements and other property, which lien is more
particularly described on UCC-1 financing statement 9518398 filed with the
Nevada Secretary of State on December 20, 1995 (as amended).

 

2.              Pursuant to a Pledge Agreement dated January 1, 2016 between TC
PipeLines Intermediate Limited Partnership (“TCILP”) and the Bank of New York
Mellon, as collateral agent, TCILP granted a security interest in all of its
partnership interests in PNGTS, as security for debt securities issued by PNGTS
pursuant to a Note Purchase Agreement dated April 10, 2003, between PNGTS and
the purchasers party thereto.

 

--------------------------------------------------------------------------------


 

Execution Version

 

SCHEDULE 7.4

 

EXISTING INVESTMENTS

 

See Schedule 4.14

 

--------------------------------------------------------------------------------


 

Execution Version

 

SCHEDULE 7.6

 

TRANSACTIONS WITH AFFILIATES

 

The Borrower’s pipeline systems are operated by TransCanada and its affiliates
pursuant to operating agreements. Under these agreements, the Borrower’s
pipeline systems are required to reimburse TransCanada for their costs including
payroll, employee benefit costs, and other costs incurred on behalf of the
Borrower’s pipeline systems.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Assignment and Acceptance

 

THIS ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) is made and
entered into as of [              ], by and between [name of assignor] (the
“Assignor”) and [name of assignee] (the “Assignee”).

 

Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of November [ ], 2016 (as the same may be amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Credit Agreement”), among TC PipeLines, LP, a Delaware limited
partnership, the Lenders from time to time party thereto and SunTrust Bank, as
the Administrative Agent, an Issuing Bank and the Swingline Lender. Terms
defined in the Credit Agreement are used herein with the same meanings.

 

The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below, the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement, including, without limitation, the interests set forth
below in the Term Loan of the Assignor on the Assignment Date and the Revolving
Commitment of the Assignor on the Assignment Date and the Revolving Loans owing
to the Assignor which are outstanding on the Assignment Date, together with the
participations in the LC Exposure and the Swingline Exposure of the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date, (i) the Assignee shall be
a party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

 

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 2.20(e) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The Assignee shall pay the
processing and recordation fee payable to the Administrative Agent pursuant to
Section 10.4(b) of the Credit Agreement.

 

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all

 

--------------------------------------------------------------------------------


 

requirements of an Assignee under the Credit Agreement (subject to receipt of
such consents as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.1 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, and on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) attached to this Assignment and Acceptance is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee, and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.

 

This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

Legal Name of Assignor: Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment (the “Effective Date”):

 

Assigned Interest:

 

Facility

 

Principal Amount Assigned

 

Percentage Assigned of Term Loan /
Revolving Commitment1

 

Revolving Loans

 

$

[           ]

 

[           ]

%

 

The terms set forth above are hereby agreed to by the undersigned:

 

--------------------------------------------------------------------------------

1                             Set forth, to at least 8 decimals, as a percentage
of the aggregate Revolving Commitments of all Lenders thereunder.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

 

[Name of Assignor], as Assignor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-3

--------------------------------------------------------------------------------


 

The undersigned hereby consents to the within assignment2:

 

TC PipeLines, LP, as Borrower

 

 

 

By:

TC PipeLines, GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

SunTrust Bank, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

SunTrust Bank, as Issuing Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[[             ]3, as Issuing Bank

 

 

 

By:

 

 

Name:

 

Title:]

 

 

 

 

 

SunTrust Bank, as Swingline Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

2                             Consents to be included to the extent required by
Section 10.4(b) of the Credit Agreement.

 

3                             If applicable.

 

Exhibit A-4

--------------------------------------------------------------------------------

 

EXHIBIT 2.3

 

Form of Notice of Revolving Borrowing

 

[Date]

 

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

Mail Code GA-ATL-1929

3333 Peachtree Road, 8th Floor

Atlanta, Georgia 30308

Attn: Carmen Maliza or TC PipeLines Portfolio Manager

 

Ladies and Gentlemen:

 

Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of November [ ], 2017 (as the same may be amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as the Borrower, the
Lenders from time to time party thereto, and SunTrust Bank, as the
Administrative Agent, an Issuing Bank and the Swingline Lender. Terms defined in
the Credit Agreement are used herein with the same meanings. This notice
constitutes a Notice of Revolving Borrowing, and the Borrower hereby requests a
Revolving Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Revolving
Borrowing requested hereby:

 

(A)

Aggregate principal amount of such Revolving Borrowing1:

 

 

 

 

(B)

Date of such Revolving Borrowing2:

 

 

 

 

(C)

Interest rate basis3:

 

 

 

 

(D)

Interest Period4:

 

 

 

 

(E)

Location and number of the Borrower’s account to which proceeds of such
Revolving Borrowing are to be disbursed:

 

 

The Borrower hereby represents and warrants that the conditions specified in
subsections (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

 

--------------------------------------------------------------------------------

1                             Not less than $5,000,000 and an integral multiple
of $1,000,000 for a Eurodollar Borrowing or less than $1,000,000 and an integral
multiple of $100,000 for Base Rate Borrowing.

 

2                            Which is a Business Day.

 

3                            Eurodollar Borrowing or Base Rate Borrowing.

 

4                            Which must comply with the definition of “Interest
Period” and end not later than the Revolving Commitment Termination Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines, GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

cc:

 

SunTrust Bank

Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz

 

Exhibit 2.3-2

--------------------------------------------------------------------------------

 

EXHIBIT 2.4

 

Form of Notice of Swingline Borrowing

 

[Date]

 

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

Mail Code GA-ATL-1929

3333 Peachtree Road, 8th Floor

Atlanta, Georgia 30308

Attn: Carmen Maliza or TC PipeLines Portfolio Manager

 

Ladies and Gentlemen:

 

Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of November [ ] 13, 2016 (as the same may be amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as the Borrower, the
Lenders from time to time party thereto and SunTrust Bank, as the Administrative
Agent, an Issuing Bank and the Swingline Lender. Terms defined in the Credit
Agreement are used herein with the same meanings. This notice constitutes a
Notice of Swingline Borrowing, and the Borrower hereby requests a Swingline
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Swingline Borrowing
requested hereby:

 

(A)

Principal amount of such Swingline Borrowing1:

 

 

 

 

(B)

Date of such Swingline Borrowing2:

 

 

 

 

(C)

Location and number of the Borrower’s account to which proceeds of such
Swingline Borrowing are to be disbursed:

 

 

The Borrower hereby represents and warrants that the conditions specified in
subsections (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

 

--------------------------------------------------------------------------------

1                   Not less than $100,000 and an integral multiple of $50,000.

 

2                   Which is a Business Day.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines, GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

cc:

 

SunTrust Bank

Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz

 

Exhibit 2.4-2

--------------------------------------------------------------------------------

 

EXHIBIT 2.7

 

Form of Continuation/Conversion

 

[Date]

 

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

Mail Code GA-ATL-1929

3333 Peachtree Road, 8th Floor

Atlanta, Georgia 30308

Attn: Carmen Maliza or TC PipeLines Portfolio Manager

 

Ladies and Gentlemen:

 

Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of November [ ], 2016 (as the same may be amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Credit Agreement”), among the undersigned, as the Borrower, the
Lenders from time to time party thereto and SunTrust Bank, as the Administrative
Agent, an Issuing Bank and the Swingline Lender. Terms defined in the Credit
Agreement are used herein with the same meanings.

 

This notice constitutes a Notice of Continuation/Conversion, and the Borrower
hereby requests the conversion or continuation of a Revolving Borrowing under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to the Revolving Borrowing to be converted or
continued as requested hereby:

 

(A)

Revolving Borrowing to which this request applies:

 

 

 

 

(B)

Principal amount of Revolving Borrowing to be converted/continued:

 

 

 

 

(C)

Effective date of election1:

 

 

 

 

(D)

Interest rate basis2:

 

 

 

 

(E)

Interest Period3:

 

 

--------------------------------------------------------------------------------

1                             Which shall be a Business Day.

 

2                             Eurodollar Borrowing or Base Rate Borrowing.

 

3                             Which must comply with the definition of “Interest
Period”.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines, GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

cc:

 

SunTrust Bank

Agency Services

303 Peachtree Street, N.E. / 25th Floor

Atlanta, Georgia 30308

Attention: Doug Weltz

 

Exhibit 2.7-2

--------------------------------------------------------------------------------

 

EXHIBIT 3.1(b)(iv)

 

FORM OF ASSISTANT SECRETARY’S CERTIFICATE OF TC PIPELINES, LP

 

[Attached]

 

--------------------------------------------------------------------------------


 

SECRETARY’S CERTIFICATE OF TC PIPELINES, LP

 

November          , 2016

 

The undersigned, being the duly elected, qualified and acting Secretary of TC
PIPELINES GP, INC. (the “General Partner”), a Delaware corporation and the
general partner of TC PIPELINES, LP, a Delaware limited partnership (the
“Borrower”), hereby certifies in such capacity and not in any individual
capacity to SUNTRUST BANK, as administrative agent (in such capacity, together
with its successors in such capacity, the “Administrative Agent”), for the
lenders (collectively, the “Lenders”) as are, or may become, parties to the
Third Amended and Restated Revolving Credit Agreement, dated as of
November         , 2016 (the “Credit Agreement”), by and among the Borrower, the
Administrative Agent, and the Lenders, that:

 

1.                                      In such capacity as Secretary of the
General Partner of the Borrower, he (a) has knowledge of the business affairs of
the Borrower and the General Partner, (b) is familiar with the Borrower’s
limited partnership agreement and the General Partner’s bylaws and minute books
and (c) is authorized and empowered to issue this certificate for and on behalf
of the General Partner and the Borrower.

 

2.                                      Attached hereto as Exhibit A is a true,
correct and complete copy of the certificate of limited partnership of the
Borrower, and such certificate of limited partnership has not been modified,
amended, rescinded or revoked, except as shown, and is in full force and effect
as of the date hereof.

 

3.                                      Attached hereto as Exhibit B is a true,
correct and complete copy of the limited partnership agreement of the Borrower
and such agreement is in full force and effect as of the date hereof.

 

4.                                      Attached hereto as Exhibit C is a true,
correct and complete copy of the certificate of incorporation of the General
Partner, and such certificate of incorporation has not been modified, amended,
rescinded or revoked, except as shown, and is in full force and effect as of the
date hereof.

 

5.                                      Attached hereto as Exhibit D is a true,
correct and complete copy of the bylaws of the General Partner, and such bylaws
are in full force and effect as of the date hereof.

 

6.                                      Attached hereto as Exhibit E is a true
and correct copy of the resolutions of the Board of Directors of the General
Partner, duly adopted at a meeting held on August 3, 2016 authorizing the
Borrower to enter into the transactions contemplated by the Credit Agreement and
the other Loan Documents, said resolutions have not been amended, and are in
full force and effect as of the date hereof, and said resolutions were duly
adopted in accordance with law and the General Partner’s bylaws.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate in his/her
aforesaid capacity, as of the date first set forth above.

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

Jon A. Dobson

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Certificate of Limited Partnership

(TC PipeLines, LP)

 

See Attached

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Limited Partnership Agreement

(TC PipeLines, LP)

 

See Attached

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Certificate of Incorporation

(TC PipeLines GP, Inc.)

 

See Attached

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Bylaws

(TC PipeLines GP, Inc.)

 

See Attached

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Board Resolutions

(TC PipeLines GP, Inc.)

 

--------------------------------------------------------------------------------

 

EXHIBIT 3.1(b)(viii)

 

Form of Officer’s Certificate

 

[Attached]

 

--------------------------------------------------------------------------------


 

OFFICER’S CERTIFICATE

 

November           , 2016

 

Reference is made to that Third Amended and Restated Revolving Credit Agreement
(the “Credit Agreement”), dated as of November           , 2016 by and among TC
PipeLines, LP, a Delaware limited partnership (the “Borrower”), the several
banks and other financial institutions and lenders as are, or may become,
parties to the Credit Agreement (collectively, the “Lenders”) and SunTrust Bank,
as administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”). Terms defined in the
Loan Agreement are used herein with the same meanings.

 

This certificate is being delivered pursuant to Section 3.1(b)(viii) of the
Credit Agreement.

 

I, William (Chuck) C. Morris, in my capacity as Treasurer of TC PipeLines
GP, Inc., (the “General Partner”), a Delaware corporation and the general
partner of the Borrower, and not in any individual capacity, DO HEREBY CERTIFY,
that as of the Closing Date:

 

(a)                                 all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of the
Borrower, in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby have been obtained;

 

(b)                                 no Default or Event of Default exists;

 

(c)                                  no default or event of default or similar
event has occurred and is continuing in respect of any Material Indebtedness;

 

(d)                                 all representations and warranties of the
Borrower set forth in the Loan Documents are true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects); and

 

(e)                                  since December 31, 2015 there has been no
change which has had or could reasonably be expected to have a Material Adverse
Effect.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

William (Chuck) C. Morris

 

 

Title:

Treasurer

 

--------------------------------------------------------------------------------

 

EXHIBIT 5.1(c)

 

Form of Compliance Certificate

 

[Date]

 

SunTrust Bank,

as the Administrative Agent

for the Lenders referred to below

Mail Code GA-ATL-1929

3333 Peachtree Road, 8th Floor

Atlanta, Georgia 30308

Attn: Carmen Maliza or TC PipeLines Portfolio Manager

 

Ladies and Gentlemen:

 

Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of November [   ], 2016 (as the same may be amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Credit Agreement”), by and among TC PipeLines, LP, a Delaware
limited partnership (the “Borrower”), the several banks and other financial
institutions and lenders as are, or may become, parties to the Credit Agreement
(collectively, the “Lenders”) and SunTrust Bank, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meanings.

 

I,                                          , being the duly elected and
qualified, and acting in my capacity as a Responsible Officer of TC PipeLines
GP, Inc., (the “General Partner”), a Delaware corporation and the general
partner of the Borrower, hereby certify in such capacity and not in any
individual capacity to the Administrative Agent and each Lender as follows:

 

1.                                              The consolidated financial
statements of the Borrower and its Subsidiaries attached hereto for the Fiscal
[Quarter][Year]  ending                   fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as at the
end of such Fiscal [Quarter][Year] on a consolidated basis, and the related
statements of income and cash flows of the Borrower and its Subsidiaries for
such Fiscal [Quarter][Year], in accordance with generally accepted accounting
principles consistently applied (subject, in the case of quarterly financial
statements, to normal year-end audit adjustments and the absence of footnotes).

 

2.                                              The calculations set forth in
Annex I are computations of the financial covenants set forth in Article VI of
the Credit Agreement calculated from the financial statements referenced in
clause 1 above in accordance with the terms of the Credit Agreement.

 

3.                                              Based upon a review of the
activities of the Borrower and its Subsidiaries and the financial statements
attached hereto during the period covered thereby, as of the date hereof,

 

[there exists no Default or Event of Default.]

 

[there exists a Default or Event of Default as specified below :

 

                                                                        and the
Borrower [has taken] [proposes to take] the following actions with respect
thereto:

 

--------------------------------------------------------------------------------


 

                                                                                                                                                   
.]

 

4.                                             The Borrower hereby notifies the
Administrative Agent and the Lenders that the consolidated financial statements
of the Borrower and its Subsidiaries referenced in paragraph 1 above have been
filed in the United States Securities and Exchange Commission’s EDGAR system and
are publicly available from such source.

 

 

 

TC PIPELINES, LP, as Borrower

 

 

 

By:

TC PipeLines GP, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit 5.1(c)-2

--------------------------------------------------------------------------------


 

ANNEX I

 

Calculations of Financial Covenants

 

[Attached]

 

--------------------------------------------------------------------------------
